Exhibit 10.126

EXECUTION VERSION

WORLD FINANCIAL CAPITAL MASTER NOTE TRUST

Issuer

And

U.S. BANK NATIONAL ASSOCIATION

Indenture Trustee

SERIES 2009-VFN INDENTURE SUPPLEMENT

Dated as of September 28, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.

 

CREATION OF THE SERIES 2009-VFN NOTES

  

Section 1.1

 

Designation

   1

ARTICLE II.

 

DEFINITIONS

  

Section 2.1

 

Definitions

   2

ARTICLE III.

 

NOTEHOLDER SERVICING FEE

  

Section 3.1

 

Servicing Compensation

   17

VARIABLE FUNDING MECHANICS

Section 4.1

 

Variable Funding Mechanics

   17

ARTICLE V.

 

RIGHTS OF SERIES 2009-VFN NOTEHOLDERS AND

ALLOCATION AND APPLICATION OF COLLECTIONS

  

Section 5.1

 

Collections and Allocations

   20

Section 5.2

 

Determination of Monthly Interest

   22

Section 5.3

 

Determination of Class A Monthly Principal, Class M Monthly Principal, Class B
Monthly Principal and Class C Monthly Principal

   24

Section 5.4

 

Application of Available Finance Charge Collections and Available Principal
Collections

   26

Section 5.5

 

Investor Charge-Offs

   29

Section 5.6

 

Reallocated Principal Collections

   29

Section 5.7

 

Excess Finance Charge Collections

   29

Section 5.8

 

Shared Principal Collections

   29

Section 5.9

 

Certain Series Accounts

   30

Section 5.10

 

Cash Collateral Account

   30

Section 5.11

 

Spread Account

   32

Section 5.12

 

Investment Instructions

   33

Section 5.13

 

Determination of LIBOR

   34

ARTICLE VI.

 

DELIVERY OF SERIES 2009-VFN NOTES; DISTRIBUTIONS;

REPORTS TO SERIES 2009-VFN NOTEHOLDERS

  

Section 6.1

 

Delivery and Payment for the Series 2009-VFN Notes

   34

Section 6.2

 

Distributions

   35

Section 6.3

 

Reports and Statements to Series 2009-VFN Noteholders

   36

ARTICLE VII.

 

SERIES 2009-VFN EARLY AMORTIZATION EVENTS

  

Section 7.1

 

Series 2009-VFN Early Amortization Events

   36

ARTICLE VIII.

 

REDEMPTION OF SERIES 2009-VFN NOTES; SERIES TERMINATION

  

 

i



--------------------------------------------------------------------------------

Section 8.1

 

Optional Redemption of Series 2009-VFN Notes; Final Distributions

   38

Section 8.2

 

Series Termination

   40

ARTICLE IX.

 

MISCELLANEOUS PROVISIONS

  

Section 9.1

 

Ratification of Indenture; Amendments

   40

Section 9.2

 

Form of Delivery of the Series 2009-VFN Notes

   40

Section 9.4

 

Counterparts

   40

Section 9.5

 

GOVERNING LAW

   41

Section 9.6

 

Limitation of Liability

   41

Section 9.7

 

Rights of the Indenture Trustee

   41

Section 9.8

 

Additional Provisions

   41

Section 9.9

 

No Petition

   41

EXHIBITS

 

EXHIBIT A-1    FORM OF CLASS A NOTE EXHIBIT A-2    FORM OF CLASS M NOTE
EXHIBIT A-3    FORM OF CLASS B NOTE EXHIBIT A-4    FORM OF CLASS C NOTE
EXHIBIT B   

FORM OF MONTHLY PAYMENT INSTRUCTIONS AND

NOTIFICATION TO INDENTURE TRUSTEE

EXHIBIT C    FORM OF MONTHLY NOTEHOLDERS’ STATEMENT EXHIBIT D    FORM OF MONTHLY
SERVICER’S CERTIFICATE

 

ii



--------------------------------------------------------------------------------

SERIES 2009-VFN INDENTURE SUPPLEMENT, dated as of September 28, 2009 (the
“Indenture Supplement”), between WORLD FINANCIAL CAPITAL MASTER NOTE TRUST, a
trust organized and existing under the laws of the State of Delaware (herein,
the “Issuer” or the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, not in its individual capacity, but solely as indenture
trustee (herein, together with its successors in the trusts thereunder as
provided in the Indenture referred to below, the “Indenture Trustee”) under the
Master Indenture, dated as of September 29, 2008 (the “Indenture”), between the
Issuer and the Indenture Trustee (the Indenture, together with this Indenture
Supplement, the “Agreement”).

NOW THEREFORE, the parties hereto hereby agree as follows:

Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes. The Principal Terms of this Series are set
forth in this Indenture Supplement to the Indenture.

ARTICLE I.

Creation of the Series 2009-VFN Notes

Section 1.1 Designation.

(a) There is hereby created and designated a Series of Notes to be issued
pursuant to the Indenture and this Indenture Supplement to be known as “World
Financial Capital Master Note Trust, Series 2009-VFN” or the “Series 2009-VFN
Notes.” The Series 2009-VFN Notes shall be issued in four Classes, known as the
“Class A Series 2009-VFN Floating Rate Asset Backed Notes,” the “Class M Series
2009-VFN Asset Backed Notes,” the “Class B Series 2009-VFN Asset Backed Notes”
and the “Class C Series 2009-VFN Asset Backed Notes.” The Series 2009-VFN Notes
shall be Variable Interests.

(b) The Class A Notes may from time to time be divided into separate ownership
tranches (each a “Class A Ownership Tranche”) which shall be identical in all
respects, except for their respective Class A Maximum Principal Balances,
Class A Principal Balances and certain matters relating to the rate and payment
of interest. The initial allocation of Class A Notes among Class A Ownership
Tranches shall be made, and reallocations among such Class A Ownership Tranches
or new Class A Ownership Tranches may be made, as provided in Section 4.1 of
this Indenture Supplement and the Class A Note Purchase Agreement.

(c) Series 2009-VFN shall be included in Group One and shall be a Principal
Sharing Series. Series 2009-VFN shall be an Excess Allocation Series with
respect to Group One only. Series 2009-VFN shall not be subordinated to any
other Series.



--------------------------------------------------------------------------------

ARTICLE II.

Definitions

Section 2.1 Definitions.

(a) Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

“Additional Amounts” is defined in the Class A Note Purchase Agreement.

“Administrative Agents” is defined in the Class A Note Purchase Agreement.

“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.

“Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:

(a) the numerator of which shall be equal to:

(i) for Principal Collections during the Revolving Period and for Finance Charge
Collections and Default Amounts at any time, the Collateral Amount at the end of
the last day of the prior Monthly Period (or, in the case of the Monthly Period
in which the Closing Date occurs, on the Closing Date), less any reductions to
be made to the Collateral Amount on account of principal payments to be made on
the Distribution Date falling in the Monthly Period for which the Allocation
Percentage is being calculated; provided, however, that with respect to any
Monthly Period in which a Reset Date occurs as a result of a Class A Incremental
Funding, Class M Incremental Funding, Class B Incremental Funding, Class C
Incremental Funding or the issuance of a new Series, the numerator determined
pursuant to this clause (i) shall be (A) the Collateral Amount as of the close
of business on the later of the last day of the prior Monthly Period or the
preceding Reset Date, in each case less any reductions to be made to the
Collateral Amount on account of principal payments to be made on the
Distribution Date falling in the Monthly Period for which the Allocation
Percentage is being calculated (to the extent not already subtracted in
determining the Collateral Amount), for the period from and including the first
day of the current Monthly Period or the preceding Reset Date, as applicable, to
but excluding such Reset Date and (B) the Collateral Amount as of the close of
business on such Reset Date, less any reductions to be made to the Collateral
Amount on account of principal payments to be made on the Distribution Date
falling in the Monthly Period for which the Allocation Percentage is being
calculated (to the extent not already subtracted in determining the Collateral
Amount), for the period from and including such Reset Date to the earlier of the
last day of such Monthly Period (in which case such period shall include such
day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date); or

(ii) for Principal Collections during the Early Amortization Period and the
Controlled Amortization Period, the Collateral Amount at the end of the last day

 

2



--------------------------------------------------------------------------------

of the Revolving Period, provided, however, that the Transferor may, by written
notice to the Indenture Trustee, the Servicer and the Rating Agencies, reduce
the numerator used for purposes of allocating Principal Collections to Series
2009-VFN at any time if (x) the Rating Agency Condition shall have been
satisfied with respect to such reduction and (y) the Transferor shall have
delivered to the Indenture Trustee an Officer’s Certificate to the effect, based
on the facts known to such officer at that time, in the reasonable belief of the
Transferor, such designation will not cause a Series 2009-VFN Early Amortization
Event or an event that, after the giving of notice or the lapse of time, would
cause a Series 2009-VFN Early Amortization Event to occur with respect to Series
2009-VFN; and

(b) the denominator of which shall be the greater of (x) the Aggregate Principal
Receivables determined as of the close of business on the last day of the prior
Monthly Period and (y) the sum of the numerators used to calculate the
allocation percentages for allocations with respect to Finance Charge
Collections, Principal Collections or Default Amounts, as applicable, for all
outstanding Series on such date of determination provided, that if one or more
Reset Dates occur in a Monthly Period, the Allocation Percentage for the portion
of the Monthly Period falling on and after such Reset Date and prior to any
subsequent Reset Date will be recalculated for such period as of the close of
business on the subject Reset Date.

“Available Cash Collateral Amount” means with respect to any Transfer Date, an
amount equal to the lesser of (a) the amount on deposit in the Cash Collateral
Account (before giving effect to any deposit to, or withdrawal from, the Cash
Collateral Account made or to be made with respect to such date) and (b) the
Required Cash Collateral Amount for such Transfer Date.

“Available Finance Charge Collections” means, for any Monthly Period, an amount
equal to the sum of (a) the Investor Finance Charge Collections for such Monthly
Period, plus (b) the Excess Finance Charge Collections allocated to Series
2009-VFN for such Monthly Period, plus (c) interest and earnings on funds on
deposit in the Cash Collateral Account which will be deposited into the Finance
Charge Account on the related Transfer Date to be treated as Available Finance
Charge Collections pursuant to subsection 5.10(b).

“Available Principal Collections” means, for any Monthly Period, an amount equal
to the sum of (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which pursuant to Section 5.6 are required to be applied on the
related Distribution Date, plus (c) any Shared Principal Collections with
respect to other Principal Sharing Series (including any amounts on deposit in
the Excess Funding Account that are allocated to Series 2009-VFN for application
as Shared Principal Collections), plus (d) the aggregate amount to be treated as
Available Principal Collections pursuant to clauses 5.4(a)(vii) and (viii) for
the related Distribution Date.

“Available Spread Account Amount” means, for any Transfer Date, an amount equal
to the lesser of (a) the amount on deposit in the Spread Account (exclusive of
Investment Earnings on such date and before giving effect to any deposit to, or
withdrawal from, the Spread Account made or to be made with respect to such
date) and (b) the Required Spread Account Amount, in each case on such Transfer
Date.

 

3



--------------------------------------------------------------------------------

“Bankrupt Merchant” means any Merchant which fails generally to, or admits in
writing its inability to, pay its debts as they become due; or any Merchant for
which a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect such Merchant in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days or any
of the actions sought in such proceeding shall occur; or any Merchant that
commences a voluntary case under any Debtor Relief Law, or such Merchant’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of a taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or any general
assignment for the benefit of creditors; or any Merchant or any Affiliate of
such Merchant shall have taken any corporate action in furtherance of any of the
foregoing actions with respect to such Merchant.

“Base Rate” means, as to any Monthly Period, the annualized percentage
equivalent of a fraction, the numerator of which is equal to the sum of the
Monthly Interest, any Non-Use Fees and any Additional Amounts payable pursuant
to clauses 5.4(a)(i) through (vi) each for the related Distribution Period, any
Class M Additional Interest, any Class B Additional Interest and the Noteholder
Servicing Fee with respect to such Monthly Period, and the denominator of which
is the Weighted Average Collateral Amount during such Monthly Period.

“Breakage Payment” is defined in subsection 5.2(e).

“Cash Collateral Account” is defined in subsection 5.10(a).

“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of WFCB.

“Class A Additional Amounts” means Additional Amounts payable to the Class A
Noteholders pursuant to the Class A Note Purchase Agreement.

“Class A Funding Tranche” is defined in subsection 5.2(a).

“Class A Incremental Funding” means any increase in the Class A Principal
Balance during the Revolving Period made pursuant to the Class A Note Purchase
Agreement and Section 4.1(a) hereof.

“Class A Incremental Principal Balance” means the amount of the increase in the
Class A Principal Balance occurring as a result of any Class A Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class A Noteholders pursuant to the Class A Note Purchase Agreement
with respect to such Class A Incremental Funding.

 

4



--------------------------------------------------------------------------------

“Class A Maximum Principal Balance” means the “Maximum Principal Balance” (as
defined in the Class A Note Purchase Agreement), as such amount may be increased
or decreased from time to time pursuant to the Class A Note Purchase Agreement.
As applied to any particular Class A Note, the “Class A Maximum Principal
Balance” means the portion of the overall Class A Maximum Principal Balance
represented by that Class A Note.

“Class A Monthly Interest” is defined in subsection 5.2(a).

“Class A Monthly Principal” is defined in subsection 5.3(a).

“Class A Note Purchase Agreement” means the Class A Note Purchase Agreement,
dated as of September 28, 2009, among Transferor, the Issuer, the Servicer and
the initial Class A Noteholders, as supplemented by the various Fee Letters
referred to (and defined) therein, and as the same may be amended or otherwise
modified from time to time. The Class A Note Purchase Agreement is hereby
designated a “Transaction Document” for all purposes of the Agreement and this
Indenture Supplement.

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

“Class A Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1.

“Class A Ownership Tranche” is defined in subsection 1.1(b).

“Class A Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $[            ], plus (b) the aggregate amount of all Class A
Incremental Principal Balances for all Class A Incremental Fundings occurring
after the Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class A Noteholders after the
Closing Date and on or prior to such Business Day. As applied to any particular
Class A Note, the “Class A Principal Balance” means the portion of the overall
Class A Principal Balance represented by that Class A Note. The Class A
Principal Balance shall be allocated among the Class A Ownership Tranches as
provided in the Class A Note Purchase Agreement.

“Class A Pro Rata Percentage” means [            ]%.

“Class A Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amounts described in clauses 5.4(a)(i), (ii) and (iii) over
the sum of (a) Available Finance Charge Collections applied to pay such amount
pursuant to subsection 5.4(a) and (b) any amount withdrawn from the Cash
Collateral Account and applied to pay such amount pursuant to subsection
5.10(c).

“Class B Additional Interest” is defined in subsection 5.2(c).

“Class B Deficiency Amount” is defined in subsection 5.2(c).

“Class B Incremental Funding” means any increase in the Class B Principal
Balance during the Revolving Period made pursuant to the applicable Class B Note
Purchase Agreement.

 

5



--------------------------------------------------------------------------------

“Class B Incremental Principal Balance” means the amount of the increase in the
Class B Principal Balance occurring as a result of any Class B Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class B Noteholders pursuant to the Class B Note Purchase Agreement
with respect to such Class B Incremental Funding.

“Class B Maximum Principal Balance” means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class B Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class B Note Purchase Agreement. As applied to any particular
Class B Note, the “Class B Maximum Principal Balance” means the portion of the
overall Class B Maximum Principal Balance represented by that Class B Note.

“Class B Monthly Interest” is defined in subsection 5.2(c).

“Class B Monthly Principal” is defined in subsection 5.3(c).

“Class B Note Interest Rate” means 0.0%.

“Class B Note Purchase Agreement” means any of the Note Purchase Agreements,
entered into among WFCB, the Transferor and each party that purchases Class B
Notes from the Transferor.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

“Class B Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-3.

“Class B Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $[            ], plus (b) the aggregate amount of all Class B
Incremental Principal Balances for all Class B Incremental Fundings occurring
after the Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class B Noteholders after the
Closing Date and on or prior to such date. As applied to any particular Class B
Note, the “Class B Principal Balance” means the portion of the overall Principal
Balance represented by that Class B Note.

“Class B Pro Rata Percentage” means [            ]%.

“Class B Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(v) over the sum of
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).

“Class C Additional Interest” is defined in subsection 5.2(d).

“Class C Deficiency Amount” is defined in subsection 5.2(d).

 

6



--------------------------------------------------------------------------------

“Class C Incremental Funding” means any increase in the Class C Principal
Balance during the Revolving Period made pursuant to the Class C Note Purchase
Agreement.

“Class C Incremental Principal Balance” means the amount of the increase in the
Class C Principal Balance occurring as a result of any Class C Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class C Noteholders pursuant to the Class C Note Purchase Agreement
with respect to such Class C Incremental Funding.

“Class C Maximum Principal Balance” means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class C Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class C Note Purchase Agreement. As applied to any particular
Class C Note, the “Class C Maximum Principal Balance” means the portion of the
overall Maximum Principal Balance represented by that Class C Note.

“Class C Monthly Interest” is defined in subsection 5.2(d).

“Class C Monthly Principal” is defined in subsection 5.3(d).

“Class C Note Interest Rate” means 0.0%.

“Class C Note Purchase Agreement” means the Note Purchase Agreement, entered
into among WFCB, the Transferor and each party that purchases Class C Notes from
the Transferor.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

“Class C Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-4.

“Class C Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $[            ], plus (b) the aggregate amount of all Class C
Incremental Principal Balances for all Class C Incremental Fundings occurring
after the Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class C Noteholders after the
Closing Date and on or prior to such date. As applied to any particular Class C
Note, the “Class C Principal Balance” means the portion of the overall Principal
Balance represented by that Class C Note.

“Class C Pro Rata Percentage” means [            ]%.

“Class C Spread” is defined in the Class C Note Purchase Agreement.

“Class M Additional Interest” is defined in subsection 5.2(b).

“Class M Deficiency Amount” is defined in subsection 5.2(b).

“Class M Incremental Funding” means any increase in the Class M Principal
Balance during the Revolving Period made pursuant to the applicable Class M Note
Purchase Agreement.

 

7



--------------------------------------------------------------------------------

“Class M Incremental Principal Balance” means the amount of the increase in the
Class M Principal Balance occurring as a result of any Class M Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class M Noteholders pursuant to the Class M Note Purchase Agreement
with respect to such Class M Incremental Funding.

“Class M Maximum Principal Balance” means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class M Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class M Note Purchase Agreement. As applied to any particular
Class M Note, the “Class M Maximum Principal Balance” means the portion of the
overall Class M Maximum Principal Balance represented by that Class M Note.

“Class M Monthly Interest” is defined in subsection 5.2(b).

“Class M Monthly Principal” is defined in subsection 5.3(b).

“Class M Note Interest Rate” means 0.0%.

“Class M Note Purchase Agreement” means any of the Note Purchase Agreements,
entered into among WFCB, the Transferor and each party that purchases Class M
Notes from the Transferor.

“Class M Noteholder” means the Person in whose name a Class M Note is registered
in the Note Register.

“Class M Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-2.

“Class M Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $[            ], plus (b) the aggregate amount of all Class M
Incremental Principal Balances for all Class M Incremental Fundings occurring
after the Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class M Noteholders after the
Closing Date and on or prior to such date. As applied to any particular Class M
Note, the “Class M Principal Balance” means the portion of the overall Principal
Balance represented by that Class M Note.

“Class M Pro Rata Percentage” means [            ]%.

“Class M Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(iv) over the sum of
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).

“Closing Date” means September 28, 2009.

 

8



--------------------------------------------------------------------------------

“Collateral Amount” means, as of any date of determination, an amount equal to
(a) the Note Principal Balance minus (b) the excess, if any, of the aggregate
amount of Investor Charge-Offs and Reallocated Principal Collections over the
reimbursement of such amounts pursuant to clause 5.4(a)(viii) prior to such
date.

“Controlled Amortization Amount” means for any Transfer Date with respect to the
Controlled Amortization Period prior to the payment in full of the Note
Principal Balance, an amount equal to (a) the Note Principal Balance as of the
close of business on the last day of the Revolving Period divided by (b) twelve.

“Controlled Amortization Date” means the “Purchase Expiration Date” (as such
term is defined in the Class A Note Purchase Agreement).

“Controlled Amortization Period” means, unless a Series 2009-VFN Early
Amortization Event shall have occurred prior thereto, the period commencing at
the close of business on the first Controlled Amortization Date to occur
(without being extended as provided in the applicable Note Purchase Agreement)
and ending on the earlier to occur of (a) the commencement of the Early
Amortization Period, and (b) the Series Termination Date, provided that
Transferor may, by 2 Business Days’ prior written notice to the Indenture
Trustee and each Series 2009-VFN Noteholder (and so long as the Early
Amortization Period has not begun), cause the Controlled Amortization Period to
begin on any date earlier than the one otherwise specified above.

“Controlled Amortization Shortfall” initially means zero and thereafter means,
with respect to any Monthly Period during the Controlled Amortization Period,
the excess, if any, of the Controlled Payment Amount for the previous Monthly
Period over the sum of the amount distributed pursuant to subsection 6.2(a) with
respect to the Class A Notes for the previous Monthly Period, the amount
distributed pursuant to subsection 6.2(b) with respect to the Class M Notes for
the previous Monthly Period, the amount distributed pursuant to subsection
6.2(c) with respect to the Class B Notes for the previous Monthly Period and the
amount distributed pursuant to subsection 6.2(d) with respect to the Class C
Notes for the previous Monthly Period.

“Controlled Payment Amount” means, with respect to any Transfer Date, the sum of
(a) the Controlled Amortization Amount for such Transfer Date and (b) any
existing Controlled Amortization Shortfall.

“Day Count Fraction” means, as to any Ownership Tranche (or Funding Tranche),
any Class M Note, any Class B Note or any Class C Note for any Distribution
Period, a fraction (a) the numerator of which is the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Ownership Tranche, Funding Tranche, Class M Note, Class
B Note or Class C Note was outstanding, including the first, but excluding the
last, such day) and (b) the denominator of which is the actual number of days in
the related calendar year (or, if so specified in the related Note Purchase
Agreement, 360).

“DBRS” means DBRS, Inc.

“Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to WFCB or the Transferor) in such Defaulted Account on the
day it became a Defaulted Account.

 

9



--------------------------------------------------------------------------------

“Defaulted Account” means an Account in which there are Defaulted Receivables.

“Designated LIBOR Page” means Reuters Screen LIBOR01 page or such other page as
may replace such page on that service or other service or services as may be
nominated by the British Bankers’ Association for the purpose of displaying
London interbank offered rates of U.S. dollar deposits.

“Designated Maturity” means, for any LIBOR Determination Date, one month.

“Dilution” means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund or billing error to an accountholder,
(b) because such Receivable was created in respect of merchandise which was
refused or returned by an accountholder or (c) for any other reason other than
receiving Collections therefor or charging off such amount as uncollectible.

“Distribution Account” is defined in subsection 5.9(a).

“Distribution Date” means November 16, 2009 and the 15th day of each calendar
month thereafter, or if such 15th day is not a Business Day, the next succeeding
Business Day.

“Distribution Period” means, for any Distribution Date, the period from and
including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.

“Early Amortization Period” means the period commencing on the date on which a
Trust Early Amortization Event or a Series 2009-VFN Early Amortization Event is
deemed to occur and ending on the Series Termination Date.

“Eligible Investments” is defined in Annex A to the Indenture; provided that
solely for purposes of Section 5.11(b), references to the “highest investment
category” of S&P shall mean A-2 and of Moody’s shall mean P-2; and provided,
further, in no event shall any Eligible Investment be an equity security or
cause the Trust to have any voting rights in respect of such Eligible
Investment.

“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for such Monthly Period, minus the Base Rate for such
Monthly Period.

“Finance Charge Account” is defined in Section 5.9(a).

“Finance Charge Collections” means Collections of Finance Charge Receivables.

“Finance Charge Shortfall” is defined in Section 5.7.

“Fixed Allocation Period” means either a Controlled Amortization Period or an
Early Amortization Period.

 

10



--------------------------------------------------------------------------------

“Funding Tranche” means the Class A Funding Tranche.

“Group One” means Series 2009-VFN and each other Series specified in the related
Indenture Supplement to be included in Group One.

“Investment Earnings” means, for any Distribution Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the Monthly Period immediately preceding such
Distribution Date.

“Investor Charge-Offs” is defined in Section 5.5.

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Allocation
Percentage on the day such Account became a Defaulted Account.

“Investor Finance Charge Collections” means, for any Monthly Period, an amount
equal to the aggregate amount of Finance Charge Collections (including Net
Recoveries treated as Finance Charge Collections) retained or deposited in the
Finance Charge Account for Series 2009-VFN pursuant to clause 5.1(b)(i) for such
Monthly Period.

“Investor Principal Collections” means, for any Monthly Period, an amount equal
to the aggregate amount of Principal Collections retained or deposited in the
Principal Account for Series 2009-VFN pursuant to clause 5.1(b)(ii) for such
Monthly Period.

“Investor Uncovered Dilution Amount” means an amount equal to the product of
(x) the Series Allocation Percentage for the related Monthly Period (determined
on a weighted average basis, if one or more Reset Dates occur during that
Monthly Period), times (y) the aggregate Dilutions occurring during that Monthly
Period as to which any deposit is required to be made to the Excess Funding
Account pursuant to subsection 3.8(a) of the Transfer and Servicing Agreement
but has not been made, provided that, if the Transferor Amount is greater than
zero at the time the deposit referred to in clause (y) is required to be made,
the Investor Uncovered Dilution Amount for such amount to be deposited shall be
deemed to be zero.

“LIBOR” means, for any Distribution Period, an interest rate per annum for each
Distribution Period determined by the Indenture Trustee in accordance with the
provisions of Section 5.13.

“LIBOR Determination Date” means (i) September 26, 2009 for the period from and
including the Closing Date through and including November 15, 2009 and (ii) the
second London Business Day prior to the commencement of the second and each
subsequent Distribution Period.

“London Business Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

“Maximum Principal Balance” means the sum of (a) the Class A Maximum Principal
Balance, (b) the Class M Maximum Principal Balance, (c) the Class B Maximum
Principal Balance and (d) the Class C Maximum Principal Balance.

 

11



--------------------------------------------------------------------------------

“Monthly Interest” means, for any Distribution Date, the sum of the Class A
Monthly Interest, the Class M Monthly Interest, the Class B Monthly Interest and
the Class C Monthly Interest for such Distribution Date.

“Monthly Period” means the period from and including the first day of the
calendar month preceding a related Distribution Date to and including the last
day of such calendar month; provided that the Monthly Period related to the
November 2009 Distribution Date shall mean the period from and including the
Closing Date to and including the last day of October 2009.

“Monthly Principal” means, on any Distribution Date, the sum of the Class A
Monthly Principal, the Class M Monthly Principal, the Class B Monthly Principal
and the Class C Monthly Principal with respect to such date.

“Monthly Principal Reallocation Amount” means, for any Monthly Period, an amount
equal to the sum of:

(a) the lesser of (i) the Class A Required Amount and (ii) the greater of (A)(x)
the sum of the Class M Principal Balance, the Class B Principal Balance and the
Class C Principal Balance minus (y) the sum of (I) the amount of unreimbursed
Investor Charge-Offs (after giving effect to Investor Charge-Offs for the
related Monthly Period) and (II) unreimbursed Reallocated Principal Collections
(as of the previous Distribution Date) and (B) zero; and

(b) the lesser of (i) the Class M Required Amount and (ii) the greater of (A)(x)
the sum of the Class B Principal Balance and the Class C Principal Balance minus
(y) the sum of (I) the amount of unreimbursed Investor Charge-Offs (after giving
effect to Investor Charge-Offs for the related Monthly Period) and (II)
unreimbursed Reallocated Principal Collections (as of the previous Distribution
Date and as required in clause (a) above for the current Monthly Period) and
(B) zero; and

(c) the lesser of (i) the Class B Required Amount and (ii) the greater of (A)(x)
the Class C Principal Balance minus (y) the sum of (I) the amount of
unreimbursed Investor Charge-Offs (after giving effect to Investor Charge-Offs
for the related Monthly Period) and (II) unreimbursed Reallocated Principal
Collections (as of the previous Distribution Date and as required in clauses
(a) and (b) above for the current Monthly Period) and (B) zero.

“Non-Use Fee” is defined in the Class A Note Purchase Agreement.

“Note Principal Balance” means, as of any Business Day, the sum of (a) the
Class A Principal Balance, (b) the Class M Principal Balance, (c) the Class B
Principal Balance and (d) the Class C Principal Balance.

“Note Purchase Agreements” means the Class A Note Purchase Agreement, the Class
M Note Purchase Agreement, the Class B Note Purchase Agreement and the Class C
Note Purchase Agreement.

“Noteholder Servicing Fee” is defined in Section 3.1.

 

12



--------------------------------------------------------------------------------

“Optional Amortization Amount” is defined in subsection 4.1(b).

“Optional Amortization Date” is defined in subsection 4.1(b).

“Optional Amortization Notice” is defined in subsection 4.1(b).

“Ownership Group” is defined in the Class A Note Purchase Agreement.

“Ownership Group Percentage” is defined in the Class A Note Purchase Agreement.

“Ownership Tranche” means a Class A Ownership Tranche.

“Percentage Allocation” is defined in subsection 5.1(b)(ii)(y).

“Portfolio Yield” means, for any Monthly Period, the annualized percentage
equivalent of a fraction, (a) the numerator of which is equal to (i) the
Available Finance Charge Collections (excluding any Excess Finance Charge
Collections), minus (ii) the Aggregate Investor Default Amount and the Investor
Uncovered Dilution Amount for such Monthly Period and (b) the denominator of
which is the Weighted Average Collateral Amount during such Monthly Period.

“Principal Account” is defined in subsection 5.9(a).

“Principal Collections” means Collections of Principal Receivables.

“Principal Shortfall” is defined in Section 5.8.

“Purchase Limit” is defined in the Class A Note Purchase Agreement.

“Quarterly Excess Spread Percentage” means (a) with respect to the November 2009
Distribution Date, the Excess Spread Percentage for such Distribution Date,
(b) with respect to the December 2009 Distribution Date, the percentage
equivalent of a fraction the numerator of which is the sum of (i) the Excess
Spread Percentage for the November 2009 Distribution Date and (ii) the Excess
Spread Percentage with respect to the December 2009 Distribution Date and the
denominator of which is two, (c) with respect to the January 2010 Distribution
Date, the percentage equivalent of a fraction the numerator of which is the sum
of (i) the Excess Spread Percentage for the November 2009 Distribution Date
(ii) the Excess Spread Percentage with respect to the December 2009 Distribution
Date and (iii) the Excess Spread Percentage with respect to the January 2010
Distribution Date and the denominator of which is three and (d) with respect to
the February 2010 Distribution Date and each Distribution Date thereafter, the
percentage equivalent of a fraction the numerator of which is the sum of the
Excess Spread Percentages determined with respect to such Distribution Date and
the immediately preceding two Distribution Dates and the denominator of which is
three.

“Rating Agency” means each of Fitch and DBRS.

“Rating Agency Condition” means, with respect to Series 2009-VFN and any action
subject to such condition, (i) if any Class of Series 2009-VFN Notes is rated by
a Rating Agency other than Fitch, the notification in writing by each Rating
Agency (other than Fitch) to Servicer

 

13



--------------------------------------------------------------------------------

that such action will not result in the Rating Agency reducing or withdrawing
its then existing rating of such Class of Series 2009-VFN Notes, (ii) if Fitch
is rating any Class of Series 2009-VFN Notes, 10 days’ prior written notice (or,
if 10 days’ advance notice is impracticable, as much advance notice as is
practicable) to Fitch delivered electronically to
notifications.abs@fitchratings.com and (iii) if any Class of Series 2009-VFN
Notes is not rated by a Rating Agency, the consent of the holders of Series
2009-VFN Notes holding 66 2/3% of the Note Principal Balance of the Series
2009-VFN Notes which are not rated by a Rating Agency.

“Reallocated Principal Collections” means, for any Transfer Date, Investor
Principal Collections applied in accordance with Section 5.6 in an amount not to
exceed the Monthly Principal Reallocation Amount for the related Monthly Period.

“Reassignment Amount” means, for any Transfer Date, after giving effect to any
deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2009-VFN
Noteholders, plus (iii) the amount of Class M Additional Interest, if any, for
the related Distribution Date and any Class M Additional Interest previously due
but not distributed to the Series 2009-VFN Noteholders on a prior Distribution
Date, plus (iv) the amount of Class B Additional Interest, if any, for the
related Distribution Date and any Class B Additional Interest previously due but
not distributed to the Series 2009-VFN Noteholders on a prior Distribution Date,
plus (v) the amount of Class C Additional Interest, if any, for the related
Distribution Date and any Class C Additional Interest previously due but not
distributed to the Series 2009-VFN Noteholders on a prior Distribution Date,
plus (vi) the amount of Non-Use Fees, if any, for the related Distribution Date
and any Non-Use Fees previously due but not distributed to the Series 2009-VFN
Noteholders on a prior Distribution Date, plus (vii) the amount of Additional
Amounts, if any, for the related Distribution Date and any Additional Amounts
previously due but not distributed to the Series 2009-VFN Noteholders on a prior
Distribution Date.

“Record Date” means, for purposes of Series 2009-VFN with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.

“Reference Banks” means four major banks in the London interbank market selected
by the Servicer.

“Refinancing Date” is defined in subsection 4.1(c).

“Required Cash Collateral Amount” means on any date of determination, the sum of
(i) the product of (x) [            ]% times (y) the Note Principal Balance,
after any adjustments (including any increase in the Note Principal Balance) to
be made on such date of determination plus (ii) the [Reserved] on such date of
determination.

“Required Class B Principal Balance” means, as of any date of determination, the
product of the Class B Pro Rata Percentage times the Note Principal Balance.

“Required Class C Principal Balance” means, as of any date of determination, the
product of the Class C Pro Rata Percentage times the Note Principal Balance.

 

14



--------------------------------------------------------------------------------

“Required Class M Principal Balance” means, as of any date of determination, the
product of the Class M Pro Rata Percentage times the Note Principal Balance.

“Required Draw Amount” is defined in subsection 5.10(c).

“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFN, 8.0%.

“Required Spread Account Amount” means, for any Distribution Date, (a) the
product of (i) the Spread Account Percentage in effect on such date and
(ii) during (x) the Revolving Period, the Collateral Amount and (y) thereafter,
the Collateral Amount as of the last day of the Revolving Period; provided, that
in no event will the Required Spread Account Amount exceed the Class C Principal
Balance (after taking into account any payments to be made on such Distribution
Date).

“Reset Date” means:

(a) each Addition Date relating to Supplemental Accounts;

(b) each Removal Date on which, if any Series of Notes has been paid in full,
Principal Receivables equal to the initial Collateral Amount or initial
principal balance for that Series are removed from the Issuer;

(c) each date on which there is an increase in the outstanding balance of any
Variable Interest; and

(d) each date on which a new Series or Class of Notes is issued.

“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the day the Early Amortization Period commences.

“Scheduled Final Payment Date” means the Distribution Date falling in the
twelfth month following the month in which the Controlled Amortization Period
begins.

“Series 2009-VFN” means the Series of Notes the terms of which are specified in
this Indenture Supplement.

“Series 2009-VFN Early Amortization Event” is defined in Section 7.1.

“Series 2009-VFN Note” means a Class A Note, a Class M Note, a Class B Note or a
Class C Note.

“Series 2009-VFN Noteholder” means a Class A Noteholder, a Class M Noteholder, a
Class B Noteholder or a Class C Noteholder.

“Series Account” means, (a) with respect to Series 2009-VFN, the Finance Charge
Account, the Principal Account, the Distribution Account, the Cash Collateral
Account and the Spread Account, and (b) with respect to any other Series, the
“Series Accounts” for such Series as specified in the Indenture and the
applicable Indenture Supplement for such Series.

 

15



--------------------------------------------------------------------------------

“Series Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Allocation
Percentage for Finance Charge Collections for that Monthly Period and the
denominator of which is the sum of the Allocation Percentage for Finance Charge
Receivables for all outstanding Series on such date of determination; provided
that if one or more Reset Dates occur in a Monthly Period, the Series Allocation
Percentages for the portion of the Monthly Period falling on and after each such
Reset Date and prior to any subsequent Reset Date will be determined using a
denominator which is equal to the sum of the numerators used in determining the
Allocation Percentage for Finance Charge Receivables for all outstanding Series
as of the close of business on the subject Reset Date.

“Series Servicing Fee Percentage” means 2.0% per annum.

“Series Termination Date” means the earliest to occur of (a) the Distribution
Date falling in a Fixed Allocation Period on which the Collateral Amount is paid
in full, (b) the termination of the Trust pursuant to the Agreement and (c) the
Distribution Date on or closest to the date falling 46 months after the
commencement of the Early Amortization Period.

“Specified Transferor Amount” means, as of any date of determination, the
Minimum Transferor Amount as of such date of determination.

“Spread Account” is defined in subsection 5.11(a).

“Spread Account Deficiency” means the excess, if any, of the Required Spread
Account Amount over the Available Spread Account Amount.

“Spread Account Percentage” is defined in the Class C Note Purchase Agreement.

[Reserved].

“Target Amount” is defined in clause 5.1(b)(i).

“Tranche Rate” means, for any Distribution Period, the Note Rate (as defined in
the Class A Note Purchase Agreement) for each Ownership Tranche (or any related
Funding Tranche).

“Transfer” means any sale, transfer, assignment, exchange, participation,
pledge, hypothecation, rehypothecation, or other grant of a security interest in
or disposition of, a Note.

“Weighted Average Class A Principal Balance” means, as to any Class A Ownership
Tranche (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Principal Balance allocated
to that Class A Ownership Tranche (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class A Ownership Tranche or Class A Funding Tranche
was outstanding).

 

16



--------------------------------------------------------------------------------

“Weighted Average Collateral Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Collateral Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.

(b) Each capitalized term defined herein shall relate to the Series 2009-VFN
Notes and no other Series of Notes issued by the Trust, unless the context
otherwise requires. All capitalized terms used herein and not otherwise defined
herein have the meanings ascribed to them in Annex A to the Indenture, or, if
not defined therein, in the Class A Note Purchase Agreement.

(c) The interpretive rules specified in Section 1.2 of the Indenture also apply
to this Indenture Supplement. If any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Indenture Supplement shall be
controlling.

ARTICLE III.

Noteholder Servicing Fee

Section 3.1 Servicing Compensation. The share of the Servicing Fee allocable to
Series 2009-VFN for any Transfer Date (the “Noteholder Servicing Fee”) shall be
equal to one-twelfth of the product of (a) the Series Servicing Fee Percentage
and (b) the Weighted Average Collateral Amount for the preceding Monthly Period;
provided, however, that with respect to the first Transfer Date, the Noteholder
Servicing Fee shall instead equal 33/360 of such product. The remainder of the
Servicing Fee shall be paid by the holders of the Transferor Interest or the
noteholders of other Series (as provided in the related Indenture Supplements),
and in no event shall the Trust, the Indenture Trustee or the Series 2009-VFN
Noteholders be liable for the share of the Servicing Fee to be paid by the
holders of the Transferor Interest or the noteholders of any other Series.

ARTICLE IV.

Variable Funding Mechanics

Section 4.1 Variable Funding Mechanics

(a) Class A Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may notify one or more Administrative Agents that a
Class A Incremental Funding will occur, subject to the conditions of the Class A
Note Purchase Agreement, with respect to the related Ownership Group(s) on the
next or any subsequent Business Day by delivering a Notice of Incremental
Funding (as defined in the Class A Note Purchase Agreement) executed by
Transferor and Servicer to the Administrative Agent for each such Ownership
Group, specifying the amount of such Class A Incremental Funding (which shall be
a minimum of $1,000,000 or a higher integral multiple thereof for each Ownership
Group as to which a Class A Incremental Funding is taking place, except that a
Class A Incremental Funding may be requested in the entire remaining Purchase
Limit of the related Ownership Group) and the Business Day upon which such
Class A Incremental Funding is to occur. Upon any Class A Incremental Funding,
the Class A Principal Balance, the Collateral Amount, the

 

17



--------------------------------------------------------------------------------

Note Principal Balance and the Allocation Percentage shall increase as provided
herein. For each Class A Incremental Funding, the Class A Principal Balance
shall increase in an amount equal to the Class A Incremental Principal Balance.
The amount of the Class A Incremental Funding shall be allocated pro rata among
Ownership Groups based on the Ownership Group Percentage, as applicable.

(b) Optional Amortization. On any Business Day in the Revolving Period or the
Controlled Amortization Period, Transferor may cause Servicer to provide notice
to the Indenture Trustee, the Class M Noteholders, the Class B Noteholders, the
Class C Noteholders and the Administrative Agents for affected Ownership Groups
(an “Optional Amortization Notice”) at least five Business Days prior to any
Business Day (the “Optional Amortization Date”) stating its intention to cause a
full or partial amortization of the Class A Notes, the Class M Notes, the Class
B Notes and the Class C Notes with Available Principal Collections on the
Optional Amortization Date, in full or in part, in an amount (the “Optional
Amortization Amount”), which shall be allocated among the Class A Notes, the
Class M Notes, the Class B Notes and the Class C Notes, based on the Class A Pro
Rata Percentage, the Class M Pro Rata Percentage, the Class B Pro Rata
Percentage and the Class C Pro Rata Percentage, respectively. The portion of the
Optional Amortization Amount allocated to the Class A Notes shall be in an
aggregate amount not less than $1,000,000 or a higher integral multiple thereof
for each Ownership Group as to which an optional amortization is taking place,
except that the Optional Amortization Amount for any Ownership Group may equal
the entire Principal Balance of the related Class A Note for such Ownership
Group. The Optional Amortization Notice shall state the Optional Amortization
Date, the Optional Amortization Amount and the allocation of such Optional
Amortization Amount among the various Classes and Ownership Groups. The Optional
Amortization Amount shall be paid from Shared Principal Collections pursuant to
Section 5.8. Allocation of the Optional Amortization Amount among the various
outstanding Ownership Groups shall be pro rata based on their respective
Ownership Group Percentage, and accrued interest and any Additional Amounts,
payable to each affected Ownership Group shall be payable on the first
Distribution Date on or after the related Optional Amortization Date. On the
Business Day prior to each Optional Amortization Date, Servicer shall instruct
the Indenture Trustee in writing (which writing shall be substantially in the
form of Exhibit B) to withdraw from the Collection Account and deposit into the
Distribution Account, to the extent of the available funds held therein as
Shared Principal Collections pursuant to Section 5.8, an amount sufficient to
pay the Optional Amortization Amount on that Optional Amortization Date, and the
Indenture Trustee, acting in accordance with such instructions, shall on such
Business Day make such withdrawal and deposit.

(c) Refinanced Optional Amortization. On any Business Day in the Revolving
Period or the Controlled Amortization Period, Transferor may, with the consent
of each affected Series 2009-VFN Noteholder, cause Servicer to provide notice to
the Indenture Trustee and all of the Series 2009-VFN Noteholders at least five
Business Days prior to any Business Day (the “Refinancing Date”) stating its
intention to cause the Series 2009-VFN Notes to be prepaid in full or in part on
the Refinancing Date by causing all or a portion of the Collateral Amount to be
conveyed to one or more Persons (who may be the Noteholders of a new Series
issued substantially contemporaneously with such prepayment) for a cash purchase
price in an amount equal to the sum of (i) the Collateral Amount (or the portion
thereof that is being conveyed), plus (ii) accrued and unpaid interest on the
Collateral Amount (or the portion thereof that is being

 

18



--------------------------------------------------------------------------------

conveyed) through the Refinancing Date, plus (iii) any accrued and unpaid
Non-Use Fees and Additional Amounts in respect of the Collateral Amount (or
portion thereof that is being conveyed) through the Refinancing Date. In the
case of any such conveyance, the purchase price shall be deposited in the
Collection Account and shall be distributed to the applicable Series 2009-VFN
Noteholders on a pro rata basis in accordance with the Class A Pro Rata
Percentage, Class M Pro Rata Percentage, Class B Pro Rata Percentage and Class C
Pro Rata Percentage and, with respect to the Class A Notes, based on the
Ownership Group Percentage for each Ownership Group, on the Refinancing Date in
accordance with the terms of this Indenture Supplement and the Indenture;
provided that after giving effect to such conveyance and application of the
purchase price (i) the Class M Principal Balance shall not be less than the
Required Class M Principal Balance, (ii) the Class B Principal Balance shall not
be less than the Required Class B Principal Balance, and (iii) the Class C
Principal Balance shall not be less than the Required Class C Principal Balance.

(d) Class M Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may, to the extent permitted by the applicable Class M
Note Purchase Agreement, notify the Class M Noteholders that a Class M
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class M Note Purchase Agreements, on any Business Day by delivering a
Notice of Class M Incremental Funding (as defined in the applicable Class M Note
Purchase Agreement) executed by Transferor and Servicer to the Class M Interest
Holder, specifying the amount of such Class M Incremental Funding (which shall
be a minimum of $1,000,000 or a higher integral multiple thereof, except that a
Class M Incremental Funding may be requested in the entire remaining Class M
Maximum Principal Balance) and the Business Day upon which such Incremental
Funding is to occur (which shall fall at least three Business Days after the
date of such Notice). Upon any Class M Incremental Funding, the Class M
Principal Balance, the Collateral Amount, the Note Principal Balance and the
Allocation Percentage shall increase as provided herein.

(e) Class B Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may, to the extent permitted by the applicable Class B
Note Purchase Agreement, notify the Class B Noteholders that a Class B
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class B Note Purchase Agreements, on any Business Day by delivering a
Notice of Class B Incremental Funding (as defined in the applicable Class B Note
Purchase Agreement) executed by Transferor and Servicer to the Class B Interest
Holder, specifying the amount of such Class B Incremental Funding (which shall
be a minimum of $1,000,000 or a higher integral multiple thereof, except that a
Class B Incremental Funding may be requested in the entire remaining Class B
Maximum Principal Balance) and the Business Day upon which such Incremental
Funding is to occur (which shall fall at least three Business Days after the
date of such Notice). Upon any Class B Incremental Funding, the Class B
Principal Balance, the Collateral Amount, the Note Principal Balance and the
Allocation Percentage shall increase as provided herein.

(f) Class C Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may, to the extent permitted by the Class C Note
Purchase Agreement, notify the Class C Noteholders that a Class C Incremental
Funding will occur, subject to the conditions, if any, of the Class C Note
Purchase Agreement, on any Business Day by delivering a Notice of Class C
Incremental Funding (as defined in the Class C Note Purchase Agreement)

 

19



--------------------------------------------------------------------------------

executed by Transferor and Servicer to the Class C Noteholder, specifying the
amount of such Class C Incremental Funding (which shall be a minimum of
$1,000,000 or a higher integral multiple thereof, except that a Class C
Incremental Funding may be requested in the entire remaining Class C Maximum
Principal Balance) and the Business Day upon which such Class C Incremental
Funding is to occur (which shall fall at least three Business Days after the
date of such notice). Upon any Class C Incremental Funding, the Class C
Principal Balance, the Collateral Amount, the Note Principal Balance and the
Allocation Percentage shall increase as provided herein.

ARTICLE V.

Rights of Series 2009-VFN Noteholders and Allocation and Application of
Collections

Section 5.1 Collections and Allocations

(a) Allocations. Finance Charge Collections, Principal Collections and Defaulted
Receivables allocated to Series 2009-VFN pursuant to Article VIII of the
Indenture shall be allocated and distributed as set forth in this Article.

(b) Allocations to the Series 2009-VFN Noteholders. The Servicer shall on the
Date of Processing, allocate to the Series 2009-VFN Noteholders the following
amounts as set forth below:

(i) Allocations of Finance Charge Collections. The Servicer shall allocate to
the Series 2009-VFN Noteholders an amount equal to the product of (A) the
Allocation Percentage and (B) the aggregate Finance Charge Collections processed
on such Date of Processing and shall deposit such amount into the Finance Charge
Account, provided that, with respect to each Monthly Period falling in the
Revolving Period (and with respect to that portion of each Monthly Period in the
Controlled Amortization Period falling on or after the day on which Collections
of Principal Receivables equal to the Controlled Amortization Amount have been
allocated pursuant to clause 5.1(b)(ii)), so long as the Available Cash
Collateral Amount is not less than the Required Cash Collateral Amount on such
Date of Processing, Collections of Finance Charge Receivables shall be
transferred into the Finance Charge Account only until such time as the
aggregate amount so deposited equals the product of (x) [        ] and (y) the
sum (the “Target Amount”).

With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited to deposits up to
1.5 times the Target Amount in accordance with clause (i) above, notwithstanding
such limitation and notwithstanding the provisions of Section 8.4(a) of the
Indenture: (1) Reallocated Principal Collections for the related Transfer Date
shall be calculated as if the full amount of Finance Charge Collections
allocated to the Noteholders during that Monthly Period had been deposited in
the Finance Charge Account and applied on such Transfer Date in accordance with
subsection 5.4(a); and (2) Collections of Finance Charge Receivables released to
Transferor pursuant to such Section 5.1(b)(i) shall be deemed, for purposes of
all calculations under this Indenture Supplement, to have been retained in the
Finance Charge Account and applied to the items

 

20



--------------------------------------------------------------------------------

specified in subsections 5.4(a) to which such amounts would have been applied
(and in the priority in which they would have been applied) had such amounts
been available in the Finance Charge Account on such Transfer Date. To avoid
doubt, the calculations referred to in the preceding clause (2) include the
calculations required by clause (b) of the definition of Collateral Amount and
by the definition of Portfolio Yield.

(ii) Allocations of Principal Collections. The Servicer shall allocate to the
Series 2009-VFN Noteholders the following amounts as set forth below:

(x) Allocations During the Revolving Period.

(1) During the Revolving Period an amount equal to the product of the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing, shall be allocated to the Series 2009-VFN Noteholders and
first, if an Optional Amortization Notice has been given or any other Principal
Sharing Series is outstanding and in its accumulation period or amortization
period, retained in the Principal Account for application, to the extent
necessary, as Optional Amortization and as Shared Principal Collections for
other Principal Sharing Series on the related Distribution Date, second
deposited in the Excess Funding Account to the extent necessary so that the
Transferor Amount is not less than the Minimum Transferor Amount and third paid
to the holders of the Transferor Interest.

(2) With respect to each Monthly Period falling in the Revolving Period, to the
extent that Collections of Principal Receivables allocated to the Series
2009-VFN Noteholders pursuant to this clause 5.1(b)(ii) are paid to Transferor,
Transferor shall make an amount equal to the Reallocated Principal Collections
for the related Transfer Date available on that Transfer Date for application in
accordance with Section 5.6.

(y) Allocations During the Controlled Amortization Period. During the Controlled
Amortization Period an amount equal to the product of the Allocation Percentage
and the aggregate amount of Principal Collections processed on such Date of
Processing (the product for any such date is hereinafter referred to as a
“Percentage Allocation”) shall be allocated to the Series 2009-VFN Noteholders
and transferred to the Principal Account until applied as provided herein;
provided, however, that if the sum of such Percentage Allocation and all
preceding Percentage Allocations with respect to the same Monthly Period exceeds
the Controlled Payment Amount during the Controlled Amortization Period for the
related Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Minimum Transferor
Amount and third paid to the holders of the Transferor Interest.

 

21



--------------------------------------------------------------------------------

(z) Allocations During the Early Amortization Period. During the Early
Amortization Period, an amount equal to the product of the Allocation Percentage
and the aggregate amount of Principal Collections processed on such Date of
Processing shall be allocated to the 2009-VFN Noteholders and transferred to the
Principal Account until applied as provided herein; provided, however, that
after the date on which an amount of such Principal Collections equal to the
Note Principal Balance has been deposited into the Principal Account such amount
shall be first, if any other Principal Sharing Series is outstanding and in its
accumulation period or amortization period, retained in the Principal Account
for application, to the extent necessary, as Shared Principal Collections to
other Principal Sharing Series on the related Distribution Date, second
deposited in the Excess Funding Account to the extent necessary so that the
Transferor Amount is not less than the Minimum Transferor Amount and third paid
to the holders of the Transferor Interest.

(c) During any period when Servicer is permitted by Section 8.4 of the Indenture
to make a single monthly deposit to the Collection Account, amounts allocated to
the Noteholders pursuant to Sections 5.1(a) and (b) with respect to any Monthly
Period need not be deposited into the Collection Account or any Series Account
prior to the related Transfer Date, and, when so deposited, (x) may be deposited
net of any amounts required to be distributed to Transferor and, if WFCB is
Servicer, to Servicer, and (y) shall be deposited into the Finance Charge
Account (in the case of Collections of Finance Charge Receivables) and the
Principal Account (in the case of Collections of Principal Receivables (not
including any Shared Principal Collections allocated to Series 2009-VFN pursuant
to Section 8.5 of the Indenture)).

(d) On any date, Servicer may direct the Indenture Trustee to withdraw from the
Collection Account or any Series Account any amounts inadvertently deposited in
such account that should have not been so deposited.

Section 5.2 Determination of Monthly Interest.

(a) Pursuant to the Class A Note Purchase Agreement, certain Class A Ownership
Tranches may from time to time be divided into one or more subdivisions (each,
as further specified in the Class A Note Purchase Agreement, a “Class A Funding
Tranche”) which will accrue interest on different bases. The amount of monthly
interest (“Class A Monthly Interest”) distributable from the Distribution
Account with respect to the Class A Notes on any Distribution Date shall be an
amount equal to the aggregate amount of interest that accrued over that
Distribution Period on each Class A Funding Tranche (plus the aggregate amount
of interest that accrued over any prior Distribution Period on any Class A
Funding Tranche and has not yet been paid, plus additional interest (to the
extent permitted by law) on such overdue amounts at the weighted average
interest rate applicable to the related Class A Ownership Tranche during that
Distribution Period, and minus any overpayment of interest on the prior
Distribution Date as a result of the estimation referred to below), all as
determined by Servicer on the related Determination Date. For purposes of such
determination, Servicer shall rely upon information provided by the various
Administrative Agents pursuant to the Class A Note Purchase Agreement including
estimates of the interest to accrue on any Class A Funding Tranche through the
related Distribution Date. The interest accrued on any Class A Ownership Tranche
(or related

 

22



--------------------------------------------------------------------------------

Class A Funding Tranche) for any Distribution Period shall be determined using
the applicable Tranche Rate and shall equal the product of (x) the Weighted
Average Class A Principal Balance for that Class A Ownership Tranche (or Class A
Funding Tranche), (y) the applicable Tranche Rate and (z) the applicable Day
Count Fraction.

(b) The amount of monthly interest (“Class M Monthly Interest”) distributable
from the Distribution Account with respect to the Class M Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class M Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class M Principal Balance outstanding during the preceding Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class M Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(b) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class M Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class M Deficiency Amount is fully paid, an
additional amount (“Class M Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class M Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class M Deficiency Amount (or the portion thereof which has
not been paid to the Class M Noteholders) shall be payable as provided herein
with respect to the Class M Notes. Notwithstanding anything to the contrary
herein, Class M Additional Interest shall be payable or distributed to the Class
M Noteholders only to the extent permitted by applicable law.

(c) The amount of monthly interest (“Class B Monthly Interest”) distributable
from the Distribution Account with respect to the Class B Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class B Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class B Principal Balance outstanding during the preceding Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class B Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class B Deficiency Amount is fully paid, an
additional amount (“Class B Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class B Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class B Deficiency Amount (or the portion thereof which has
not been paid to the Class B Noteholders) shall be payable as provided herein
with respect to the Class B Notes. Notwithstanding anything to the contrary
herein, Class B Additional Interest shall be payable or distributed to the Class
B Noteholders only to the extent permitted by applicable law.

 

23



--------------------------------------------------------------------------------

(d) The amount of monthly interest (“Class C Monthly Interest”) distributable
from the Distribution Account with respect to the Class C Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class C Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class C Principal Balance outstanding during the preceding Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class C Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(d) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class C Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class C Deficiency Amount is fully paid, an
additional amount (“Class C Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class C Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class C Deficiency Amount (or the portion thereof which has
not been paid to the Class C Noteholders) shall be payable as provided herein
with respect to the Class C Notes. Notwithstanding anything to the contrary
herein, Class C Additional Interest shall be payable or distributed to the Class
C Noteholders only to the extent permitted by applicable law.

(e) If any distribution of principal is made with respect to any Funding Tranche
funded through the issuance of commercial paper notes or accruing interest based
on LIBOR other than on (i) the day on which the related funding source, to the
extent subject to a contracted maturity date, matures or (ii) or a Distribution
Date, or if the Class A Principal Balance of any Ownership Tranche is reduced by
an Optional Amortization Amount in an amount greater than the amount (if any)
specified in the Class A Note Purchase Agreement with respect to that Ownership
Tranche without the applicable number (as specified in the Class A Note Purchase
Agreement) of Business Days’ prior notice to the affected Series 2009-VFN
Noteholder, and in either case (i) the interest paid by the Class A Noteholder
holding that Funding Tranche to providers of funds to it to fund that Funding
Tranche exceeds (ii) returns earned by that Class A Noteholder through the
related Distribution Date (or, if earlier, the maturity date for the related
funding source) by redeployment of such funds in highly rated short-term money
market instruments, then, upon written notice (which notice shall be signed by
an officer of that Class A Noteholder with knowledge of and responsibility for
such matters and shall set forth in reasonable detail the basis for requesting
the amounts) from such Class A Noteholder to Servicer, such Class A Noteholder
shall be entitled to receive additional amounts in the amount of such excess
(each, a “Breakage Payment”) on the Distribution Date on or after the date such
distribution of principal is made with respect to that Funding Tranche, so long
as such written notice is received not later than noon, New York City time, on
the Transfer Date related to such Distribution Date. For purposes of
calculations under this paragraph, any payment received by a Class A Noteholder
later than noon, New York City time, on any day shall be deemed to have been
received on the next day.

Section 5.3 Determination of Class A Monthly Principal, Class M Monthly
Principal, Class B Monthly Principal and Class C Monthly Principal.

 

24



--------------------------------------------------------------------------------

(a) The amount of monthly principal (the “Class A Monthly Principal”) to be
transferred from the Principal Account with respect to the Class A Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class A Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class A Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6), and (z) the Class A Principal Balance, and
(ii) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Early Amortization Period
begins, shall be equal to the least of (x) the Available Principal Collections
on deposit in the Principal Account with respect to such Transfer Date, (y) the
Collateral Amount (after taking into account any adjustments to be made on such
Transfer Date and the related Distribution Date pursuant to Sections 5.5 and
5.6), and (z) the Class A Principal Balance.

(b) The amount of monthly principal (the “Class M Monthly Principal”) to be
transferred from the Principal Account with respect to the Class M Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class M Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class M Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal),
and (z) the Class M Principal Balance, and (ii) on each Transfer Date, beginning
with the Transfer Date in the Monthly Period following the Monthly Period in
which the Early Amortization Period begins, shall be equal to the least of
(x) the excess of the Available Principal Collections on deposit in the
Principal Account with respect to such Transfer Date over the portion of such
Available Principal Collections applied to Class A Monthly Principal on such
Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of the Class A Monthly
Principal), and (z) the Class M Principal Balance.

(c) The amount of monthly principal (the “Class B Monthly Principal”) to be
transferred from the Principal Account with respect to the Class B Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class B Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class B Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class

 

25



--------------------------------------------------------------------------------

A Monthly Principal and Class M Monthly Principal), and (z) the Class B
Principal Balance, and (ii) on each Transfer Date, beginning with the Transfer
Date in the Monthly Period following the Monthly Period in which the Early
Amortization Period begins, shall be equal to the least of (x) the excess of the
Available Principal Collections on deposit in the Principal Account with respect
to such Transfer Date over the portion of such Available Principal Collections
applied to Class A Monthly Principal and Class M Monthly Principal on such
Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the Payment of Class A Monthly Principal
and Class M Monthly Principal), and (z) the Class B Principal Balance.

(d) The amount of monthly principal (the “Class C Monthly Principal”) to be
transferred from the Principal Account with respect to the Class C Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date) shall be equal to
the least of (w) the Class C Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class C Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal,
Class M Monthly Principal and Class B Monthly Principal), and (z) the Class C
Principal Balance, and (ii) on each Transfer Date, beginning with the Transfer
Date in the Monthly Period following the Monthly Period in which the Early
Amortization Period begins, shall be equal to the least of (x) the excess of the
Available Principal Collections on deposit in the Principal Account with respect
to such Transfer Date over the portion of such Available Principal Collections
applied to Class A Monthly Principal, Class M Monthly Principal and Class B
Monthly Principal, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal,
Class M Monthly Principal and Class B Monthly Principal), and (z) the Class C
Principal Balance.

Section 5.4 Application of Available Finance Charge Collections and Available
Principal Collections. On or before each Transfer Date, the Servicer shall
instruct the Indenture Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw and the Indenture Trustee, acting in
accordance with such instructions, shall withdraw on such Transfer Date or
related Distribution Date, as applicable, to the extent of available funds, the
amount required to be withdrawn from the Finance Charge Account, the Principal
Account, the Principal Funding Account and the Distribution Account as follows:

(a) On each Transfer Date, an amount equal to the Available Finance Charge
Collections with respect to the related Distribution Date will be distributed or
deposited in the following priority:

(i) an amount equal to the unpaid Class A Monthly Interest shall be deposited by
Servicer or the Indenture Trustee into the Distribution Account for distribution
to the Class A Noteholders in accordance with Section 6.2;

 

26



--------------------------------------------------------------------------------

(ii) an amount equal to the unpaid Class A Non-Use Fee, if any, for the related
Distribution Period plus any Class A Non-Use Fee due but not paid to the Class A
Noteholders on any prior Distribution Date and amount equal to the Class A
Additional Amounts, if any, for the related Distribution Period plus any Class A
Additional Amounts due but not paid to the Class A Noteholders on any prior
Distribution Date shall be deposited by Servicer or the Indenture Trustee into
the Distribution Account for distribution to the Class A Noteholders in
accordance with Section 6.2; provided, that the amounts distributed pursuant to
this clause 5.4(a)(ii) shall not exceed 0.50% of the Weighted Average Collateral
Amount over the Distribution Period;

(iii) an amount equal to the Noteholder Servicing Fee for such Transfer Date,
plus the amount of any Noteholder Servicing Fee previously due but not
distributed to the Servicer on a prior Transfer Date, shall be distributed to
the Servicer;

(iv) an amount equal to Class M Monthly Interest for such Distribution Date,
plus any Class M Deficiency Amount, plus the amount of any Class M Additional
Interest for such Distribution Date, plus the amount of any Class M Additional
Interest previously due but not distributed to Class M Noteholders on a prior
Distribution Date shall be deposited by the Servicer or Indenture Trustee into
the Distribution Account;

(v) an amount equal to Class B Monthly Interest for such Distribution Date, plus
any Class B Deficiency Amount, plus the amount of any Class B Additional
Interest for such Distribution Date, plus the amount of any Class B Additional
Interest previously due but not distributed to Class B Noteholders on a prior
Distribution Date shall be deposited by the Servicer or Indenture Trustee into
the Distribution Account;

(vi) an amount equal to Class C Monthly Interest for such Distribution Date,
plus any Class C Deficiency Amount, plus the amount of any Class C Additional
Interest for such Distribution Date, plus the amount of any Class C Additional
Interest previously due but not distributed to Class C Noteholders on a prior
Distribution Date shall be deposited by the Servicer or Indenture Trustee into
the Distribution Account;

(vii) an amount equal to the Aggregate Investor Default Amount and any Investor
Uncovered Dilution Amount for such Distribution Date shall be treated as a
portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date;

(viii) an amount equal to the sum of the aggregate amount of Investor
Charge-Offs and the amount of Reallocated Principal Collections which have not
been previously reimbursed pursuant to this clause (viii) shall be treated as a
portion of Available Principal Collections for such Distribution Date;

(ix) an amount equal to the excess, if any, of the Required Cash Collateral
Amount over the Available Cash Collateral Amount shall be deposited into the
Cash Collateral Account;

 

27



--------------------------------------------------------------------------------

(x) an amount equal to the amounts required to be deposited in the Spread
Account pursuant to subsection 5.11(f) shall be deposited into the Spread
Account as provided in subsection 5.11(f);

(xi) any amounts not distributed pursuant to clause 5.4(a)(ii) because of the
proviso in such section shall be withdrawn from the Finance Charge Account and
deposited into the Distribution Account for distribution to the Class A
Noteholders; and

(xii) the balance, if any, will constitute a portion of Excess Finance Charge
Collections for such Distribution Date.

(b) During the Revolving Period, an amount equal to the Available Principal
Collections for the related Monthly Period will be treated as Shared Principal
Collections and applied in accordance with Section 8.5 of the Indenture.

(c) On each Transfer Date with respect to the Controlled Amortization Period or
the Early Amortization Period, an amount equal to the Available Principal
Collections for the related Monthly Period shall be distributed or deposited in
the following order of priority:

(i) an amount equal to the Class A Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account on such Transfer Date and on
each subsequent Transfer Date for payment to the Class A Noteholders on the
related Distribution Date until the Class A Principal Balance has been paid in
full;

(ii) an amount equal to the Class M Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account on such Transfer Date and on
each subsequent Transfer Date for payment to the Class M Noteholders on the
related Distribution Date until the Class M Principal Balance has been paid in
full;

(iii) an amount equal to the Class B Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account on such Transfer Date and on
each subsequent Transfer Date for payment to the Class B Noteholders on the
related Distribution Date until the Class B Principal Balance has been paid in
full;

(iv) an amount equal to the Class C Monthly Principal, if any, shall be
deposited into the Distribution Account on such Transfer Date and on each
subsequent Transfer Date for payment to the Class C Noteholders on the related
Distribution Date until the Class C Principal Balance has been paid in full; and

(v) the balance shall be treated as Shared Principal Collections and applied in
accordance with Section 8.5 of the Indenture.

(d) On each Distribution Date, the Indenture Trustee shall pay in accordance
with Section 6.2 to the Class A Noteholders from the Distribution Account, the
amount deposited into the Distribution Account pursuant to clauses 5.4(a)(i),
(ii) and (xi) on the preceding Transfer Date, to the Class M Noteholders from
the Distribution Account, the amount deposited into the Distribution Account
pursuant to clauses 5.4(a)(iv) on the preceding Transfer Date, to the Class B
Noteholders from the Distribution Account, the amount deposited into the
Distribution Account pursuant to clauses 5.4(a)(v) on the preceding Transfer
Date and to the Class C Noteholders from the Distribution Account, the amount
deposited into the Distribution Account pursuant to clause 5.4(a)(vi).

 

28



--------------------------------------------------------------------------------

Section 5.5 Investor Charge-Offs. On each Determination Date, the Servicer shall
calculate the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for the related Distribution Date. If, on any Distribution Date,
the sum of the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for such Distribution Date exceeds the sum of the amount of
Available Finance Charge Collections and the amount withdrawn from the Cash
Collateral Account allocated with respect thereto pursuant to 5.10(c) with
respect to such Distribution Date, the Collateral Amount will be reduced (but
not below zero) by the amount of such excess (such reduction, an “Investor
Charge-Off”).

Section 5.6 Reallocated Principal Collections. On each Transfer Date, the
Servicer shall apply, or shall instruct the Indenture Trustee in writing to
apply, Investor Principal Collections with respect to that Transfer Date, to
fund any deficiency pursuant to and in the priority set forth in clauses
5.4(a)(i) through (v) after giving effect to any withdrawal from the Cash
Collateral Account or the Spread Account to cover such payments. On each
Transfer Date, the Collateral Amount shall be reduced by the amount of
Reallocated Principal Collections for such Transfer Date.

Section 5.7 Excess Finance Charge Collections. Series 2009-VFN shall be an
Excess Allocation Series with respect to Group One only. Subject to Section 8.6
of the Indenture, Excess Finance Charge Collections with respect to the Excess
Allocation Series in Group One for any Transfer Date will be allocated to Series
2009-VFN in an amount equal to the product of (x) the aggregate amount of Excess
Finance Charge Collections with respect to all the Excess Allocation Series in
Group One for such Distribution Date and (y) a fraction, the numerator of which
is the Finance Charge Shortfall for Series 2009-VFN for such Distribution Date
and the denominator of which is the aggregate amount of Finance Charge
Shortfalls for all the Excess Allocation Series in Group One for such
Distribution Date. The “Finance Charge Shortfall” for Series 2009-VFN for any
Distribution Date will be equal to the excess, if any, of (a) the full amount
required to be paid, without duplication, pursuant to clauses 5.4(a)(i) through
(xi) on such Distribution Date over (b) the Available Finance Charge Collections
with respect to such Distribution Date (excluding any portion thereof
attributable to Excess Finance Charge Collections).

Section 5.8 Shared Principal Collections. Subject to Section 8.5 of the
Indenture, Shared Principal Collections allocable to Series 2009-VFN on any
Transfer Date shall equal the product of (i) the aggregate amount of Shared
Principal Collections with respect to all Principal Sharing Series for such
Transfer Date and (ii) a fraction, the numerator of which is the Principal
Shortfall for Series 2009-VFN for such Transfer Date and the denominator of
which is the aggregate amount of Principal Shortfalls for all the Series which
are Principal Sharing Series for such Transfer Date. The “Principal Shortfall”
for Series 2009-VFN for any Transfer Date shall equal, the excess, if any, of
the sum of any Optional Amortization Amounts, Class A Monthly Principal, Class M
Monthly Principal, Class B Monthly Principal and Class C Monthly Principal with
respect to such Transfer Date over the amount of Available Principal Collections
for such Transfer Date (excluding any portion thereof attributable to Shared
Principal Collections).

 

29



--------------------------------------------------------------------------------

Section 5.9 Certain Series Accounts.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Noteholders, three segregated trust
accounts with such Eligible Institution (the “Finance Charge Account”, the
“Principal Account” and the “Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders. The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Finance
Charge Account, the Principal Account and the Distribution Account and in all
proceeds thereof. The Finance Charge Account, the Principal Account and the
Distribution Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2009-VFN Noteholders. If at any
time the institution holding the Finance Charge Account, the Principal Account
and the Distribution Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days, establish a new Finance Charge Account, a new Principal
Account and a new Distribution Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Finance Charge Account, new Principal Account and new Distribution
Account. The Indenture Trustee, at the written direction of the Servicer, shall
make withdrawals from the Finance Charge Account, the Principal Account and the
Distribution Account from time to time, in the amounts and for the purposes set
forth in this Indenture Supplement. Indenture Trustee at all times shall
maintain accurate records reflecting each transaction in the Finance Charge
Account, the Principal Account and the Distribution Account.

(b) Funds on deposit in the Finance Charge Account, the Principal Account and
the Distribution Account, from time to time shall be invested and reinvested at
the direction of the Servicer by the Indenture Trustee in Eligible Investments
that will mature so that such funds will be available for withdrawal on or prior
to the following Transfer Date. The Servicer shall give a written standing
instruction for such investments, and amounts in such accounts will not be
invested if the Servicer fails to give such instructions to the Indenture
Trustee.

(c) Section 6.14 of the Indenture shall apply to the Series Accounts.

Section 5.10 Cash Collateral Account.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2009-VFN Noteholders, a
segregated trust account (the “Cash Collateral Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders. The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Cash
Collateral Account and in all proceeds thereof. The Cash Collateral Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Series 2009-VFN Noteholders. If at any time the institution
holding the Cash Collateral Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee, and the Indenture Trustee upon
being notified (or the Servicer on its behalf) shall, within ten (10) Business
Days, establish a new Cash Collateral Account meeting the conditions specified
above with an Eligible Institution, and shall transfer any cash or any
investments to such new Cash Collateral Account.

 

30



--------------------------------------------------------------------------------

(b) On the Closing Date, the Transferor shall deposit $[        ] in immediately
available funds in the Cash Collateral Account. Funds on deposit in the Cash
Collateral Account shall be invested at the written direction of the Servicer by
the Indenture Trustee in Eligible Investments. The Servicer shall give a written
standing instruction for such investments, and amounts in such account will not
be invested if the Servicer fails to give such instructions to the Indenture
Trustee. Funds on deposit in the Cash Collateral Account on any Transfer Date,
after giving effect to any withdrawals from the Cash Collateral Account on such
Transfer Date, shall be invested in such investments that will mature so that
such funds will be available for withdrawal on or prior to the following
Transfer Date.

On each Transfer Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Transfer Date on funds on deposit in the
Cash Collateral Account shall be retained in the Cash Collateral Account (to the
extent that the Available Cash Collateral Account Amount is less than the
Required Cash Collateral Account Amount) and the balance, if any, shall be
deposited into the Finance Charge Account and included in Available Finance
Charge Collections for such Transfer Date. For purposes of determining the
availability of funds or the balance in the Cash Collateral Account for any
reason under this Indenture Supplement, except as otherwise provided in the
preceding sentence, interest and earnings on such funds shall be deemed not to
be available or on deposit.

(c) On each Determination Date, Servicer shall calculate the amount (the
“Required Draw Amount”) by which the sum of the amounts required to be
distributed pursuant to clauses 5.4(a)(i) through (vii) with respect to the
related Transfer Date exceeds the amount of Available Finance Charge Collections
with respect to the related Monthly Period. If the Required Draw Amount for any
Transfer Date is greater than zero, Servicer shall give written notice to the
Indenture Trustee of such positive Required Draw Amount on the related
Determination Date. On the related Transfer Date, the Required Draw Amount, if
any, up to the Available Cash Collateral Amount, the Servicer shall direct the
Indenture Trustee in writing to withdraw from the Cash Collateral Account and
distributed to fund any deficiency pursuant to clauses 5.4(a)(i) through (vii)
(in the order of priority set forth in subsection 5.4(a)).

(d) If, after giving effect to all deposits to and withdrawals from the Cash
Collateral Account with respect to any Transfer Date, the amount on deposit in
the Cash Collateral Account exceeds the Required Cash Collateral Amount, the
Indenture Trustee acting in accordance with the instructions of the Servicer,
shall withdraw an amount equal to such excess from the Cash Collateral Account
and (i) deposit such amounts in the Spread Account, to the extent that funds on
deposit in the Spread Account are less than the Required Spread Account Amount
and (ii) distribute such amounts remaining after application pursuant to
subsection 5.10(d) to the Transferor.

 

31



--------------------------------------------------------------------------------

Section 5.11 Spread Account.

(a) On or prior to the Closing Date, the Indenture Trustee shall establish and
maintain with an Eligible Institution, which may be the Indenture Trustee in the
name of the Trust, on behalf of the Trust, for the benefit of the Class C
Noteholders and the Transferor, a segregated account (the “Spread Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Class C Noteholders and the Transferor. Except as
otherwise provided in this Section 5.11, the Indenture Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Spread Account and in all proceeds thereof. The Spread Account shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Class C Noteholders and the holder of the Transferor Interest. If at any time
the institution holding the Spread Account ceases to be an Eligible Institution,
the Servicer shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days (or such longer period as to which the Rating Agencies may
consent) establish a new Spread Account meeting the conditions specified above
with an Eligible Institution and shall transfer any cash or any investments to
such new Spread Account. The Indenture Trustee, at the written direction of the
Servicer, shall (i) make withdrawals from the Spread Account from time to time
in an amount up to the Available Spread Account Amount at such time, for the
purposes set forth in this Indenture Supplement, and (ii) on each Transfer Date
prior to termination of the Spread Account, make a deposit into the Spread
Account in the amount specified in, and otherwise in accordance with, subsection
5.11(e).

(b) Funds on deposit in the Spread Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments. The
Servicer shall give a written standing instruction for such investments, and
amounts in such account will not be invested if the Servicer fails to give such
instructions to the Indenture Trustee. Funds on deposit in the Spread Account on
any Transfer Date, after giving effect to any withdrawals from and deposits to
the Spread Account on such Transfer Date, shall be invested in such investments
that will mature so that such funds will be available for withdrawal on or prior
to the following Transfer Date.

On each Transfer Date (but subject to subsection 5.11(c)), the Investment
Earnings, if any, credited to the Spread Account since the preceding Transfer
Date shall be paid to the holders of the Transferor Interest by the Indenture
Trustee upon written direction of the Servicer. For purposes of determining the
availability of funds or the balance in the Spread Account for any reason under
this Indenture Supplement (subject to subsection 5.11(c)), all Investment
Earnings shall be deemed not to be available or on deposit; provided that after
the maturity of the Series 2009-VFN Notes has been accelerated as a result of an
Event of Default, all Investment Earnings credited to the Spread Account shall
be added to the balance on deposit in the Spread Account and treated like the
rest of the Available Spread Account Amount.

(c) If, on any Transfer Date, the aggregate amount of Available Finance Charge
Collections and the amount, if any, withdrawn from the Cash Collateral Account
available for deposit into the Distribution Account pursuant to subsection
5.10(c), is less than the aggregate amount required to be deposited pursuant to
clause 5.4(a)(ix), the Indenture Trustee, at the written direction of the
Servicer, shall withdraw from the Spread Account the amount of such deficiency
up to the Available Spread Account Amount and, if the Available Spread Account
Amount is less than such deficiency, Investment Earnings credited to the Spread
Account, and deposit such amount in the Distribution Account for payment to the
Class C Noteholders in respect of interest on the Class C Notes.

 

32



--------------------------------------------------------------------------------

(d) On the earlier of the Series Termination Date and the date on which the Note
Principal Balance has been paid in full, after applying any funds on deposit in
the Spread Account as described in subsection 5.11(c), the Indenture Trustee at
the written direction of the Servicer shall withdraw from the Spread Account an
amount equal to the lesser of (i) the Class C Principal Balance (after any
payments to be made pursuant to subsection 5.4(c) on such date) and (ii) the
Available Spread Account Amount and, if the Available Spread Account Amount is
not sufficient to reduce the Class C Principal Balance to zero, Investment
Earnings credited to the Spread Account up to the amount required to reduce the
Class C Principal Balance to zero, and the Indenture Trustee upon the written
direction of the Servicer or the Servicer shall deposit such amounts into the
Collection Account for distribution to the Class C Noteholders in accordance
with subsection 6.2(d).

(e) On any day following the occurrence of an Event of Default with respect to
Series 2009-VFN and acceleration of the maturity of the Series 2009-VFN Notes
pursuant to Section 5.3 of the Indenture, Servicer shall withdraw from the
Spread Account an amount equal to the Available Spread Account Amount and
Indenture Trustee or Servicer shall deposit such amounts into the Distribution
Account for distribution to the Class C Noteholders, the Class A Noteholders,
the Class M Noteholders and the Class B Noteholders, in that order of priority,
in accordance with Section 6.2, to fund any shortfalls in amounts owed to such
Noteholders.

(f) If on any Transfer Date, after giving effect to all withdrawals from the
Spread Account, the Available Spread Account Amount is less than the Required
Spread Account Amount then in effect, Available Finance Charge Collections, to
the extent available, shall be deposited into the Spread Account pursuant to
clause 5.4(a)(x) up to the amount of the Spread Account Deficiency.

(g) If, after giving effect to all deposits to and withdrawals from the Spread
Account with respect to any Transfer Date, the amount on deposit in the Spread
Account exceeds the Required Spread Account Amount, the Indenture Trustee acting
in accordance with the instructions of the Servicer, shall withdraw an amount
equal to such excess from the Spread Account and distribute such amount to the
Transferor. On the date on which the Class C Principal Balance has been paid in
full, after making any payments to the Noteholders required pursuant to
subsections 5.11(c), (d) and (e), the Indenture Trustee, at the written
direction of Servicer, shall withdraw from the Spread Account all amounts then
remaining in the Spread Account and pay such amounts to the holders of the
Transferor Interest.

Section 5.12 Investment Instructions. Any investment instructions required to be
given to the Indenture Trustee pursuant to the terms hereof must be given in the
form of a written standing instruction to the Indenture Trustee no later than
11:00 a.m., New York City time, on the date such investment is to be made. In
the event the Indenture Trustee receives such investment instruction later than
such time, the Indenture Trustee may, but shall have no obligation to, make such
investment. In the event the Indenture Trustee is unable to make an investment
required in an investment instruction received by the Indenture Trustee after
11:00 a.m., New York City time, on such day, such investment shall be made by
the Indenture Trustee on the next succeeding Business Day. In no event shall the
Indenture Trustee be liable for any investment not made pursuant to investment
instructions received after 11:00 a.m., New York City time, on the day such
investment is requested to be made. If investment instructions are not given
with respect to funds in any Accounts, such funds shall remain uninvested until
instructions are delivered to the Indenture Trustee in accordance with the terms
hereof.

 

33



--------------------------------------------------------------------------------

Section 5.13 Determination of LIBOR.

(a) On each LIBOR Determination Date in respect of a Distribution Period, the
Indenture Trustee shall determine LIBOR on the basis of the rate for deposits in
United States dollars for a period of the Designated Maturity which appears on
the Designated LIBOR Page as of 11:00 a.m., London time, on such date. If such
rate does not appear on the Designated LIBOR Page, the rate for that
Distribution Period Determination Date shall be determined on the basis of the
rates at which deposits in United States dollars are offered by the Reference
Banks at approximately 11:00 a.m., London time, on that day to prime banks in
the London interbank market for a period of the Designated Maturity. The
Indenture Trustee shall request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two (2) such
quotations are provided, the rate for that Distribution Period shall be the
arithmetic mean of the quotations. If fewer than two (2) quotations are provided
as requested, the rate for that Distribution Period will be the arithmetic mean
of the rates quoted by major banks in New York City, selected by the Servicer,
at approximately 11:00 a.m., New York City time, on that day for loans in United
States dollars to leading European banks for a period of the Designated
Maturity. LIBOR for the first Distribution Period will be determined by
straight-line interpolation, based on the actual number of days in such
Distribution Period from the date of the initial Class A Incremental Funding to
but excluding November 16, 2009, between two rates determined in accordance with
the preceding paragraph, one of which will be determined for a maturity of one
month and one of which will be determined for a maturity of two months.

(b) LIBOR that may be applicable to the then current and the immediately
preceding Distribution Periods may be obtained by telephoning the Indenture
Trustee at its corporate trust office at (800) 934-6802 or such other telephone
number as shall be designated by the Indenture Trustee for such purpose by prior
written notice by the Indenture Trustee to each Series 2009-VFN Noteholder from
time to time.

(c) On each LIBOR Determination Date, the Indenture Trustee shall send to the
Servicer by facsimile transmission or electronic mail, notification of LIBOR for
the following Distribution Period.

ARTICLE VI.

Delivery of Series 2009-VFN Notes; Distributions; Reports to Series 2009-VFN
Noteholders

Section 6.1 Delivery and Payment for the Series 2009-VFN Notes.

The Issuer shall execute and issue, and the Indenture Trustee shall
authenticate, the Series 2009-VFN Notes in accordance with Section 2.3 of the
Indenture. The Indenture Trustee shall deliver the Series 2009-VFN Notes to or
upon the written order of the Trust when so authenticated.

 

34



--------------------------------------------------------------------------------

Section 6.2 Distributions.

(a) On each Distribution Date, the Indenture Trustee shall distribute to each
Class A Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class A Noteholder’s portion (determined
in accordance with Article V) of the amounts on deposit in the Distribution
Account that are allocated and available on such Distribution Date and as are
payable to the Class A Noteholders pursuant to this Indenture Supplement.

(b) On each Distribution Date, the Indenture Trustee shall distribute to each
Class M Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class M Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class M
Noteholders pursuant to this Indenture Supplement.

(c) On each Distribution Date, the Indenture Trustee shall distribute to each
Class B Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class B Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class B
Noteholders pursuant to this Indenture Supplement.

(d) On each Distribution Date, the Indenture Trustee shall distribute to each
Class C Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class C Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class C
Noteholders pursuant to this Indenture Supplement.

(e) On each Distribution Date, if a shortfall in the amount of Available Finance
Charge Collections available for distribution in accordance any payment priority
in clauses 5.4(a)(i), (ii) and (xi) exists, the Available Finance Charge
Collections for such payment priority shall be allocated (a) ratably to each
Ownership Group based on its respective Ownership Group Percentage and (b) any
Available Finance Charge Collections allocated pursuant to clause (a) to any
Ownership Group in excess of the amount owed to such Ownership Group for the
related payment priority shall be reallocated to each Ownership Group that has a
remaining shortfall in the Available Finance Charge Collections allocated to it
pursuant to clause (a) in order to cover the amount owed to such Ownership Group
for the related payment priority, which reallocation shall be made ratably in
accordance with the portion of the Note Principal Balances of all remaining
Ownership Groups represented by the Note Principal Balance of each such
remaining Ownership Group.

(f) The distributions to be made pursuant to this Section 6.2 are subject to the
provisions of Sections 2.6, 6.1 and 7.1 of the Transfer and Servicing Agreement,
Section 11.2 of the Indenture and Section 7.1 of this Indenture Supplement.

(g) All payments set forth herein shall be made by wire transfer of immediately
available funds, provided that the Paying Agent, not less than five Business
Days prior to the Record Date relating to the first distribution to such Series
2009-VFN Noteholder, has been furnished with appropriate wiring instructions in
writing.

 

35



--------------------------------------------------------------------------------

Section 6.3 Reports and Statements to Series 2009-VFN Noteholders.

(a) On each Distribution Date, the Indenture Trustee shall make available to
each Series 2009-VFN Noteholder via its website (www.usbank.com/abs) a statement
substantially in the form of Exhibit C prepared by the Servicer.

(b) Not later than the second Business Day preceding each Distribution Date, the
Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency (i) a statement substantially in the form of Exhibit B prepared by
the Servicer and (ii) a certificate of an Authorized Officer substantially in
the form of Exhibit D; provided that the Servicer may amend the form of Exhibit
B from time to time, with the prior written consent of the Indenture Trustee.

(c) A copy of each statement or certificate provided pursuant to paragraph (a)
or (b) may be obtained by any Series 2009-VFN Noteholder by a request in writing
to the Servicer.

(d) On or before January 31 of each calendar year, beginning with January 31,
2010, the Indenture Trustee shall furnish or cause to be furnished to each
Person who at any time during the preceding calendar year was a Series 2009-VFN
Noteholder, a statement prepared by the Servicer containing the information
which is required to be contained in the statement to Series 2009-VFN
Noteholders, as set forth in paragraph (a) above, aggregated for such calendar
year or the applicable portion thereof during which such Person was a Series
2009-VFN Noteholder, together with other information as is required to be
provided by an issuer of indebtedness under the Code.

ARTICLE VII.

Series 2009-VFN Early Amortization Events

Section 7.1 Series 2009-VFN Early Amortization Events. If any one of the
following events shall occur with respect to the Series 2009-VFN Notes:

(a) failure on the part of Transferor or the Issuer (i) to make any payment or
deposit required to be made by it by the terms of the Transfer and Servicing
Agreement, the Class A Note Purchase Agreement, the Indenture or this Indenture
Supplement on or before the date occurring five (5) Business Days after the date
such payment or deposit is required to be made therein or herein or (ii) duly to
observe or perform in any material respect any other of its covenants or
agreements set forth in the Transfer and Servicing Agreement, the Class A Note
Purchase Agreement, the Indenture or this Indenture Supplement, which failure
has a material adverse effect on the Series 2009-VFN Noteholders and which
continues unremedied for a period of thirty (30) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Transferor by the Indenture Trustee, or to the Transferor and
the Indenture Trustee by any Holder of the Series 2009-VFN Notes;

 

36



--------------------------------------------------------------------------------

(b) any representation or warranty made by Transferor or the Issuer, in the
Transfer and Servicing Agreement, the Class A Note Purchase Agreement, the
Indenture or the Indenture Supplement or any information contained in a computer
file or microfiche list required to be delivered by it pursuant to Section 2.1
or subsection 2.6(c) of the Transfer and Servicing Agreement shall prove to have
been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of thirty
(30) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Transferor by the Indenture
Trustee, or to the Transferor and the Indenture Trustee by any Holder of the
Series 2009-VFN Notes and as a result of which the interests of the Series
2009-VFN Noteholders are materially and adversely affected for such period;
provided, however, that a Series 2009-VFN Early Amortization Event pursuant to
this subsection 7.1(b) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement;

(c) as of any date of determination, the Quarterly Excess Spread Percentage is
less than [_]%;

(d) a failure by Transferor to convey Receivables in Additional Accounts or
Participations to the Receivables Trust within five (5) Business Days after the
day on which it is required to convey such Receivables pursuant to subsection
2.6(b) of the Transfer and Servicing Agreement, provided that such failure shall
not give rise to an Early Amortization Event if, prior to the date on which such
conveyance was required to be completed, Transferor causes a reduction in the
principal balance of any Variable Interest to occur, so that, after giving
effect to that reduction (i) the Transferor Amount is not less than the Minimum
Transferor Amount and (ii) the sum of the aggregate amount of Principal
Receivables plus amounts on deposit in the Excess Funding Account is not less
than the Required Principal Balance;

(e) any Servicer Default shall occur which would have a material adverse effect
on the Series 2009-VFN Holders (which determination shall be made without
reference to whether any funds are available under the Cash Collateral Account);

(f) the Note Principal Balance shall not be paid in full on the Scheduled Final
Payment Date;

(g) [Reserved];

(h) [Reserved];

(i) a Change in Control has occurred;

(j) [Reserved];

(k) the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of the Employee Retirement Income Security Act of 1974
with regard to any of the assets of WFCB, which lien shall secure a liability in
excess of $10,000,000 and shall not have been released within 40 days; or

 

37



--------------------------------------------------------------------------------

(l) [Reserved]; or

(m) without limiting the foregoing, the occurrence of an Event of Default with
respect to Series 2009-VFN and acceleration of the maturity of the Series
2009-VFN Notes pursuant to Section 5.3 of the Indenture;

then, in the case of any event described in subsections 7.1(a), (b), (e),
(j)(vi), (k) or (l) of this Indenture Supplement, after the applicable grace
period set forth in such Sections, Holders of Series 2009-VFN Notes evidencing
undivided interests aggregating more than 50% of the Collateral Amount of this
Series 2009-VFN by notice then given in writing to Transferor and Servicer (and
to the Indenture Trustee if given by the Holders) may, and the Indenture Trustee
at the direction of such Holders shall, declare that an early amortization event
(a “Series 2009-VFN Early Amortization Event”) has occurred as of the date of
such notice, and in the case of any event described in subsections 7.1(c), (d),
(f), (g), (h), (i), (j)(i) through (v) or (m) of this Indenture Supplement, a
Series 2009-VFN Early Amortization Event shall occur without any notice or other
action on the part of Indenture Trustee or the Series 2009-VFN Noteholders
immediately upon the occurrence of such event.

In addition to the other consequences of a Series 2009-VFN Early Amortization
Event specified herein, from and after the occurrence of any Series 2009-VFN
Early Amortization Event (until the same shall have been waived by all of the
Series 2009-VFN Noteholders), with respect to any Account included in the
Identified Portfolio, Transferor shall no longer permit or require Merchant
Adjustment Payments or In-Store Payments to be netted against amounts owed to
Transferor by the applicable Merchant but shall instead exercise its rights to
require each Merchant to transfer to Servicer, not later than the third Business
Day following receipt by such Merchant of any In-Store Payments or the
occurrence of any event giving rise to Merchant Adjustment Payments, an amount
equal to the sum of such In-Store Payments and Merchant Adjustment Payments. In
addition, if any bankruptcy or other insolvency proceeding has been commenced
against a Merchant, Servicer shall require that Merchant to (i) stop accepting
In-Store Payments and (ii) inform Obligors who wish to make In-Store Payments
that payment should instead be sent to Servicer, provided that Servicer shall
not be required to take such action if (x) Servicer or Trustee has been provided
a letter of credit, surety bond or other similar instrument covering collection
risk with respect to In-Store Payments, (y) the Rating Agency Condition is
satisfied with respect to such letter of credit, surety bond or other similar
instrument and (z) each of the Series 2009-VFN Noteholders consents to such
arrangement.

ARTICLE VIII.

Redemption of Series 2009-VFN Notes; Series Termination

Section 8.1 Optional Redemption of Series 2009-VFN Notes; Final Distributions.

(a) On any Business Day occurring on or after the date on which the outstanding
principal balance of the Series 2009-VFN Notes is reduced to 10% or less of the
greatest ever Note Principal Balance, the Servicer shall have the option to
redeem the Series 2009-VFN Notes, at a purchase price equal to (i) if such day
is a Distribution Date, the Reassignment Amount for such Distribution Date or
(ii) if such day is not a Distribution Date, the Reassignment Amount for the
Distribution Date following such day.

 

38



--------------------------------------------------------------------------------

(b) Servicer shall give the Indenture Trustee at least thirty (30) days prior
written notice of the date on which Servicer intends to exercise such optional
redemption. Not later than 12:00 noon, New York City time, on such day Servicer
shall deposit into the Collection Account in immediately available funds the
excess of the Reassignment Amount over the amount, if any, on deposit in the
Principal Account. Such redemption option is subject to payment in full of the
Reassignment Amount. Following such deposit into the Collection Account in
accordance with the foregoing, the Collateral Amount for Series 2009-VFN shall
be reduced to zero, and the Series 2009-VFN Noteholders shall have no further
security interest in the Receivables. The Reassignment Amount shall be
distributed as set forth in subsection 8.1(d).

(c)(i) The amount to be paid by the Transferor with respect to Series 2009-VFN
in connection with a reassignment of Receivables to the Transferor pursuant to
subsection 2.4(e) of the Transfer and Servicing Agreement shall equal the
Reassignment Amount for the first Distribution Date following the Monthly Period
in which the reassignment obligation arises under the Transfer and Servicing
Agreement.

(ii) The amount to be paid by the Transferor with respect to Series 2009-VFN in
connection with a repurchase of the Notes pursuant to Section 7.1 of the
Transfer and Servicing Agreement shall equal the Reassignment Amount for the
Distribution Date of such repurchase.

(d) With respect to (a) the Reassignment Amount deposited into the Distribution
Account pursuant to Section 8.1 or (b) the proceeds of any sale of Receivables
pursuant to clause 5.5(a)(iii) of the Indenture with respect to Series 2009-VFN,
the Indenture Trustee shall, in accordance with the written direction of the
Servicer, not later than 12:00 noon, New York City time, on the related
Distribution Date, make distributions of the following amounts (in the priority
set forth below and, in each case, after giving effect to any deposits and
distributions otherwise to be made on such date) in immediately available funds:
(i) (x) the Class A Principal Balance on such Distribution Date will be
distributed to the Class A Noteholders and (y) an amount equal to the sum of
(A) Class A Monthly Interest for such Distribution Date, (B) any Class A Monthly
Interest previously due but not distributed to the Class A Noteholders on any
prior Distribution Date, will be distributed to the Class A Noteholders,
(C) Non-Use Fees, if any, due and payable to the Class A Noteholders on such
Distribution Date or any prior Distribution Date and (D) Class A Additional
Amounts, if any, due and payable on such Distribution Date or any prior
Distribution Date will be distributed to the Class A Noteholders, (ii) (x) the
Class M Principal Balance on such Distribution Date will be distributed to the
Class A Noteholders and (y) an amount equal to the sum of (A) Class M Monthly
Interest for such Distribution Date, (B) any Class M Deficiency Amount for such
Distribution Date and (C) the amount of Class M Additional Interest, if any, for
such Distribution Date and any Class M Additional Interest previously due but
not distributed to the Class M Noteholders on any prior Distribution Date, will
be distributed to the Class M Noteholders on such Distribution Date,
(iii) (x) the Class B Principal Balance on such Distribution Date will be
distributed to the Class B Noteholders and (y) an amount equal to the sum of
(A) Class B Monthly Interest for such Distribution Date, (B) any Class B
Deficiency Amount for such Distribution Date and (C) the amount of Class B

 

39



--------------------------------------------------------------------------------

Additional Interest, if any, for such Distribution Date and any Class B
Additional Interest previously due but not distributed to the Class B
Noteholders on any prior Distribution Date, will be distributed to the Class B
Noteholders on such Distribution Date, (iv) (x) the Class C Principal Balance on
such Distribution Date will be distributed to the Class C Noteholders and (y) an
amount equal to the sum of (A) Class C Monthly Interest for such Distribution
Date, (B) any Class C Deficiency Amount for such Distribution Date and (C) the
amount of Class C Additional Interest, if any, for such Distribution Date and
any Class C Additional Interest previously due but not distributed to the Class
C Noteholders on any prior Distribution Date, will be distributed to the Class C
Noteholders, and (v) any excess shall be released to the Issuer.

Section 8.2 Series Termination. The right of the Series 2009-VFN Noteholders to
receive payments from the Trust will terminate on the first Business Day
following the Series Termination Date.

ARTICLE IX.

Miscellaneous Provisions

Section 9.1 Ratification of Indenture; Amendments. As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument. This Indenture Supplement
may be amended only by a Supplemental Indenture entered in accordance with the
terms of Section 10.1 or 10.2 of the Indenture. For purposes of the application
of Section 10.2 to any amendment of this Indenture Supplement, the Series
2009-VFN Noteholders shall be the only Noteholders whose vote shall be required.

Section 9.2 Form of Delivery of the Series 2009-VFN Notes. The Class A Notes,
the Class M Notes, the Class B Notes and the Class C Notes shall be Definitive
Notes and initially shall be registered in the Note Register in the name of the
initial purchasers of such Notes identified in the Note Purchase Agreements.

Section 9.3 Notices. Any required notice shall be made to the Rating Agencies
and the Noteholders at the following:

(a) If to Fitch: Fitch, Inc., One State Street Plaza, New York, New York 10004.

(b) If to DBRS: DBRS, Inc., 140 Broadway, 35th Floor, New York, New York 1005
and abs_surveillance@dbrs.com.

(c) If to the Series 2009-VFN Noteholders, to the addresses specified in the
applicable Note Purchase Agreement.

Section 9.4 Counterparts. This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

40



--------------------------------------------------------------------------------

Section 9.5 GOVERNING LAW. THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 9.6 Limitation of Liability. Notwithstanding any other provision herein
or elsewhere, this Agreement has been executed and delivered by BNY Mellon Trust
of Delaware, not in its individual capacity, but solely in its capacity as Owner
Trustee of the Trust. Nothing herein contained shall be construed as creating
any liability on BNY Mellon Trust of Delaware, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and in no event shall
BNY Mellon Trust of Delaware in its individual capacity have any liability in
respect of the representations, warranties, or obligations of the Trust
hereunder or under any other document, as to all of which recourse shall be had
solely to the assets of the Trust, and for all purposes of this Agreement and
each other document, the Owner Trustee (as such or in its individual capacity)
shall be subject to, and entitled to the benefits of, the terms and provisions
of the Trust Agreement.

Section 9.7 Rights of the Indenture Trustee. The Indenture Trustee shall have
herein the same rights, protections, indemnities and immunities as specified in
the Indenture.

Section 9.8 Additional Provisions. Notwithstanding anything to the contrary in
any Transaction Document, until the Series Termination Date:

(a) The Indenture Trustee shall not agree to any extension of the 60 day periods
referred to in Section 2.4 or 3.3 of the Transfer and Servicing Agreement;

(b) Without the consent of each Class A Noteholder, Class M Noteholder and Class
B Noteholder (which consent shall not be unreasonably withheld or delayed),
Transferor shall not (i) engage in any transaction described in Section 4.2 of
the Transfer and Servicing Agreement, (ii) designate additional or substitute
Transferors or Credit Card Originators as permitted by Section 2.9 or 2.10 of
the Transfer and Servicing Agreement or (iii) increase the percentage of
Principal Receivables referred to in the proviso to clause (f) of the definition
of “Eligible Account”.

Section 9.9 No Petition. The Issuer and the Indenture Trustee, by entering into
this Indenture Supplement, and each Series 2009-VFN Noteholder, by accepting a
Series 2009-VFN Note, hereby covenant and agree that they will not at any time
institute against the Issuer, or join in any institution against the Issuer of,
any bankruptcy proceedings under any United States federal or state bankruptcy
or similar law in connection with any obligations relating to the Series
2009-VFN Noteholders, the Indenture or this Indenture Supplement; provided,
however, that nothing herein shall prohibit the Indenture Trustee from filing
proofs of claim or otherwise participating in such proceedings instituted by any
other person. The provisions of this Section 9.8 shall survive the termination
of this Indenture Supplement.

 

41



--------------------------------------------------------------------------------

Section 9.10 Additional Requirements for Registration of and Limitations on
Transfer and Exchange of Notes. All Transfers will be subject to the transfer
restrictions set forth on the Notes.

No Transfer (or purported Transfer) of a Class M Note, Class B Note or Class C
Note (or economic interest therein) shall be made by WFCB, the Transferor or any
person which is considered the same person as WFCB or the Transferor for U.S.
Federal income tax purposes (except to a person which is considered the same
person as WFCB for such purposes) and any such Transfer (or purported Transfer)
of such Notes shall be void ab initio unless an Opinion of Counsel is first
delivered to the Indenture Trustee to the effect that such Notes will constitute
debt for U.S. federal income tax purposes.

Section 9.11 Amendment to the Indenture. The phrase “including all Initial
Accounts and all Additional Accounts” shall be added to the end of the first
sentence in the definition of “Account” contained in Annex A to the Indenture.

[SIGNATURE PAGE FOLLOWS]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

WORLD FINANCIAL CAPITAL MASTER NOTE TRUST, as Issuer By: BNY Mellon Trust of
Delaware, not in its individual capacity, but solely as Owner Trustee By:   /s/
Kristine K. Gullo   Name:   Kristine K. Gullo   Title:   Vice President U.S.
BANK NATIONAL ASSOCIATION, as Indenture Trustee By:   /s/ Michelle Moeller  
Name:   Michelle Moeller   Title:   Vice President

 

Acknowledged and Accepted:

 

WORLD FINANCIAL CAPITAL BANK, as Servicer

By:   /s/ Marvin Corne   Name:   Marvin Corne   Title:   Chief Executive Officer
and President WORLD FINANCIAL CAPITAL CREDIT COMPANY, LLC as Transferor By:  
/s/ Ronald C. Reed   Name:   Ronald C. Reed   Title:   Vice President and
Treasurer

Indenture Supplement

 

S-1